 



Exhibit 10.56
EXECUTION
VERSION
AMENDED AND RESTATED TRUST AGREEMENT
among
CAPITALSOURCE FINANCE LLC,
as Depositor
CAPITALSOURCE INC.,
as Guarantor
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Property Trustee
CHASE BANK USA, NATIONAL ASSOCIATION,
as Delaware Trustee
and
THE ADMINISTRATIVE TRUSTEES NAMED HEREIN
as Administrative Trustees
 
Dated as of February 22, 2006
 
CAPITALSOURCE TRUST PREFERRED SECURITIES 2006-1

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I DEFINED TERMS     1  
 
               
 
  Section 1.1.   Definitions     1  
 
                ARTICLE II THE TRUST     12  
 
               
 
  Section 2.1.   Name     12  
 
  Section 2.2.   Office of the Delaware Trustee; Principal Place of Business    
12  
 
  Section 2.3.   Initial Contribution of Trust Property; Fees, Costs and
Expenses     12  
 
  Section 2.4.   Purposes of Trust     12  
 
  Section 2.5.   Authorization to Enter into Certain Transactions     13  
 
  Section 2.6.   Assets of Trust     16  
 
  Section 2.7.   Title to Trust Property     16  
 
                ARTICLE III PAYMENT ACCOUNT; PAYING AGENTS     16  
 
               
 
  Section 3.1.   Payment Account     16  
 
  Section 3.2.   Appointment of Paying Agents     16  
 
                ARTICLE IV DISTRIBUTIONS; REDEMPTION     17  
 
               
 
  Section 4.1.   Distributions     17  
 
  Section 4.2.   Redemption     19  
 
  Section 4.3.   Subordination of Common Securities     21  
 
  Section 4.4.   Payment Procedures     22  
 
  Section 4.5.   Withholding Tax     22  
 
  Section 4.6.   Tax Returns and Other Reports     23  
 
  Section 4.7.   Payment of Taxes, Duties, Etc. of the Trust     23  
 
  Section 4.8.   Payments under Indenture or Pursuant to Direct Actions     23  
 
  Section 4.9.   Exchanges     23  
 
  Section 4.10.   Calculation Agent     24  
 
  Section 4.11.   Certain Accounting Matters     25  
 
                ARTICLE V SECURITIES     26  
 
               
 
  Section 5.1.   Initial Ownership     26  
 
  Section 5.2.   Authorized Trust Securities     26  

i



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 5.3.   Issuance of the Common Securities; Subscription and Purchase of
Notes     26  
 
  Section 5.4.   The Securities Certificates     26  
 
  Section 5.5.   Rights of Holders     27  
 
  Section 5.6.   Book-Entry Preferred Securities     27  
 
  Section 5.7.   Registration of Transfer and Exchange of Preferred Securities
Certificates     29  
 
  Section 5.8.   Mutilated, Destroyed, Lost or Stolen Securities Certificates  
  31  
 
  Section 5.9.   Persons Deemed Holders     31  
 
  Section 5.10.   Cancellation     32  
 
  Section 5.11.   Ownership of Common Securities by Depositor     32  
 
  Section 5.12.   Restrictive Legends     33  
 
  Section 5.13.   Form of Certificate of Authentication     35  
 
                ARTICLE VI MEETINGS; VOTING; ACTS OF HOLDERS     35  
 
               
 
  Section 6.1.   Notice of Meetings     35  
 
  Section 6.2.   Meetings of Holders of the Preferred Securities     35  
 
  Section 6.3.   Voting Rights     36  
 
  Section 6.4.   Proxies, Etc     36  
 
  Section 6.5.   Holder Action by Written Consent     36  
 
  Section 6.6.   Record Date for Voting and Other Purposes     36  
 
  Section 6.7.   Acts of Holders     37  
 
  Section 6.8.   Inspection of Records     38  
 
  Section 6.9.   Limitations on Voting Rights     38  
 
  Section 6.10.   Acceleration of Maturity; Rescission of Annulment; Waivers of
Past Defaults     39  
 
                ARTICLE VII REPRESENTATIONS AND WARRANTIES     41  
 
               
 
  Section 7.1.   Representations and Warranties of the Property Trustee and the
Delaware Trustee     41  
 
  Section 7.2.   Representations and Warranties of Depositor     42  
 
                ARTICLE VIII THE TRUSTEES     43  
 
               
 
  Section 8.1.   Number of Trustees     43  
 
  Section 8.2.   Property Trustee Required     43  
 
  Section 8.3.   Delaware Trustee Required     44  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 8.4.   Appointment of Administrative Trustees     44  
 
  Section 8.5.   Duties and Responsibilities of the Trustees     45  
 
  Section 8.6.   Notices of Defaults and Extensions     46  
 
  Section 8.7.   Certain Rights of Property Trustee     47  
 
  Section 8.8.   Delegation of Power     49  
 
  Section 8.9.   May Hold Securities     49  
 
  Section 8.10.   Compensation; Reimbursement; Indemnity     49  
 
  Section 8.11.   Resignation and Removal; Appointment of Successor     50  
 
  Section 8.12.   Acceptance of Appointment by Successor     52  
 
  Section 8.13.   Merger, Conversion, Consolidation or Succession to Business  
  52  
 
  Section 8.14.   Not Responsible for Recitals or Issuance of Securities     52
 
 
  Section 8.15.   Property Trustee May File Proofs of Claim     53  
 
  Section 8.16.   Reports to and from the Property Trustee     53  
 
                ARTICLE IX TERMINATION, LIQUIDATION AND MERGER     54  
 
               
 
  Section 9.1.   Dissolution Upon Expiration Date     54  
 
  Section 9.2.   Early Termination     54  
 
  Section 9.3.   Termination     55  
 
  Section 9.4.   Liquidation     55  
 
  Section 9.5.   Mergers, Consolidations, Amalgamations or Replacements of Trust
    56  
 
                ARTICLE X INFORMATION TO PURCHASER     58  
 
               
 
  Section 10.1.   Depositor Obligations to Purchaser     58  
 
  Section 10.2.   Property Trustee’s Obligations to Purchaser     58  
 
                ARTICLE XI MISCELLANEOUS PROVISIONS     58  
 
               
 
  Section 11.1.   Limitation of Rights of Holders     58  
 
  Section 11.2.   Agreed Tax Treatment of Trust and Trust Securities     58  
 
  Section 11.3.   Amendment     59  
 
  Section 11.4.   Separability     60  
 
  Section 11.5.   Governing Law     60  
 
  Section 11.6.   Successors     61  
 
  Section 11.7.   Headings     61  
 
  Section 11.8.   Reports, Notices and Demands     61  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 11.9.   Agreement Not to Petition     62  
 
  Section 11.10.   Counterparts     62  

      EXHIBITS AND SCHEDULE
 
   
Exhibit A
  Certificate of Trust of CapitalSource Trust Preferred Securities 2006-1
Exhibit B
  Form of Common Securities Certificate
Exhibit C
  Form of Preferred Securities Certificate
Exhibit D
  Junior Subordinated Indenture
Exhibit E
  Form of Transferee Certificate
Exhibit F
  Form of Officer’s Certificate under Section 8.16(a)
Exhibit G
  Form of Officer’s Financial Certificate of the Guarantor
 
   
Schedule A
  Determination of LIBOR

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED TRUST AGREEMENT
     This AMENDED AND RESTATED TRUST AGREEMENT, dated as of February 22, 2006,
(this “Trust Agreement”), among (i) CapitalSource Finance LLC, a Delaware
limited liability company (including any successors or permitted assigns, the
“Depositor”), (ii) CapitalSource Inc., a Delaware corporation (including any
successors or permitted assigns, the “Guarantor”), (iii) JPMorgan Chase Bank,
National Association, a national banking association, as property trustee (in
such capacity, the “Property Trustee”), (iv) Chase Bank USA, National
Association, a national banking association, as Delaware trustee (in such
capacity, the “Delaware Trustee”), (v) Thomas A. Fink, an individual, Steven A.
Muscles, an individual, and Bryan D. Smith, an individual, each of whose address
is c/o CapitalSource Finance LLC, 4445 Willard Avenue, 12th Floor, Chevy Chase,
Maryland 20815, as administrative trustees (in such capacities, each an
“Administrative Trustee” and, collectively, the “Administrative Trustees” and,
together with the Property Trustee and the Delaware Trustee, the “Trustees”) and
(vi) the several Holders, as hereinafter defined.
WITNESSETH:
     WHEREAS, the Depositor and the Delaware Trustee have heretofore created a
Delaware statutory trust pursuant to the Delaware Statutory Trust Act by
entering into a Trust Agreement, dated as of February 21, 2006 (the “Original
Trust Agreement”), and by executing and filing with the Secretary of State of
the State of Delaware the Certificate of Trust, substantially in the form
attached hereto as Exhibit A (the “Certificate of Trust”); and
     WHEREAS, the Depositor and the Trustees desire to amend and restate the
Original Trust Agreement in its entirety as set forth herein to provide for,
among other things, (i) the issuance of the Common Securities by the Trust to
the Depositor, (ii) the issuance and sale of the Preferred Securities by the
Trust pursuant to the Purchase Agreement and (iii) the acquisition by the Trust
from the Depositor of all of the right, title and interest in and to the Notes;
     NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:
ARTICLE I
DEFINED TERMS
     Section 1.1. Definitions.
     For all purposes of this Trust Agreement, except as otherwise expressly
provided or unless the context otherwise requires:
     (a) the terms defined in this Article I have the meanings assigned to them
in this Article I;

 



--------------------------------------------------------------------------------



 



     (b) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
     (c) all accounting terms used but not defined herein have the meanings
assigned to them in accordance with United States generally accepted accounting
principles;
     (d) unless the context otherwise requires, any reference to an “Article”, a
“Section”, a “Schedule” or an “Exhibit” refers to an Article, a Section, a
Schedule or an Exhibit, as the case may be, of or to this Trust Agreement;
     (e) the words “hereby,” “herein,” “hereof and “hereunder” and other words
of similar import refer to this Trust Agreement as a whole and not to any
particular Article, Section or other subdivision;
     (f) a reference to the singular includes the plural and vice versa; and
     (g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.
     “Act” when used with respect to any Holder, has the meaning specified in
Section 6.7.
     “Additional Interest” has the meaning specified in Section 1.1 of the
Indenture.
     “Additional Interest Amount” means, with respect to Trust Securities of a
given Liquidation Amount and/or a given period, the amount of Additional
Interest paid by the Depositor on a Like Amount of Notes for such period.
     “Additional Tax Sums” has the meaning specified in Section 10.5 of the
Indenture.
     “Additional Taxes” has the meaning specified in Section 1.1 of the
Indenture.
     “Administrative Trustee” means each of the Persons identified as an
“Administrative Trustee” in the preamble to this Trust Agreement, solely in each
such Person’s capacity as Administrative Trustee of the Trust and not in such
Person’s individual capacity, or any successor Administrative Trustee appointed
as herein provided.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Preferred Security, the rules and procedures
of the Depositary for such Book-Entry Preferred Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

2



--------------------------------------------------------------------------------



 



     “Bankruptcy Event” means, with respect to any Person:
(a) the entry of a decree or order by a court having jurisdiction in the
premises (i) judging such Person a bankrupt or insolvent, (ii) approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of such Person under any applicable federal or
state bankruptcy, insolvency, reorganization or other similar law,
(iii) appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of its property or (iv) ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days; or
(b) the institution by such Person of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable federal or
state bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of any such petition or to the appointment of a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of such Person or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by such Person in furtherance of any such action.
     “Bankruptcy Laws” means all federal and state bankruptcy, insolvency,
reorganization and other similar laws, including the United States Bankruptcy
Code.
     “Book-Entry Preferred Security” means a Preferred Security, the ownership
and transfers of which shall be made through book entries by a Depositary.
     “Business Day” means a day other than (a) a Saturday or Sunday, (b) a day
on which banking institutions in the City of New York are authorized or required
by law or executive order to remain closed or (c) a day on which the Corporate
Trust Office is closed for business.
     “Calculation Agent” has the meaning specified in Section 4.10.
     “Certificate of Trust” has the meaning specified in the recitals to this
Trust Agreement.
     “Closing Date” has the meaning specified in the Purchase Agreement.
     “Code” means the United States Internal Revenue Code of 1986 or any
successor statute thereto, in each case as amended from time to time.
     “Commission” means the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



     “Common Securities Certificate” means a certificate evidencing ownership of
Common Securities, substantially in the form attached hereto as Exhibit B.
     “Common Securities Subscription Agreement” means the agreement of even date
herewith by and between the Depositor and the Trust pertaining to the sale and
purchase of the Common Securities.
     “Common Security” means a common security of the Trust, denominated as such
and representing an undivided common beneficial interest in the assets of the
Trust, having a Liquidation Amount of $1,000 and having the rights provided
therefor in this Trust Agreement.
     “Corporate Trust Office” means the principal office of the Property Trustee
at which any particular time its corporate trust business shall be administered,
which office at the date of this Trust Agreement is located at 600 Travis, 50th
Floor, Houston, Texas 77002, Attention: Worldwide Securities
Services—CapitalSource Trust Preferred Securities 2006-1.
     “Definitive Preferred Securities Certificates” means Preferred Securities
issued in certificated, fully registered form that are not Global Preferred
Securities.
     “Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq., or any successor statute thereto, in each
case as amended from time to time.
     “Delaware Trustee” means the Person identified as the “Delaware Trustee” in
the preamble to this Trust Agreement, solely in its capacity as Delaware Trustee
of the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Delaware Trustee appointed as herein provided.
     “Depositary” means an organization registered as a clearing agency under
the Exchange Act that is designated as Depositary by the Depositor or any
successor thereto. DTC will be the initial Depositary.
     “Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.
     “Depositor” has the meaning specified in the preamble to this Trust
Agreement and any successors and permitted assigns.
     “Depositor Affiliate” has the meaning specified in Section 4.9(a).
     “Distribution Date” has the meaning specified in Section 4.1(a)(i).
     “Distributions” means amounts payable in respect of the Trust Securities as
provided in Section 4.1.
     “DTC” means The Depository Trust Company, a New York corporation, or any
successor thereto.

4



--------------------------------------------------------------------------------



 



     “Early Termination Event” has the meaning specified in Section 9.2.
     “EDGAR” has the meaning specified in Section 4.11(c).
     “Equity Interests” means (a) the partnership interests (both common and
preferred partnership interests) in a partnership (whether general or limited),
(b) the membership interests in a limited liability company (both common and
preferred membership interests) and (c) the shares or stock interest (both
common stock and preferred stock) in a corporation.
     “ERISA” means the Employment Retirement Income Security Act of 1974 or any
successor statute thereto, in each case as amended from time to time.
     “Event of Default” means any one of the following events (whatever the
reason for such Event of Default and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):
(a) the occurrence of a Note Event of Default; or
(b) default by the Trust in the payment of any Distribution when it becomes due
and payable, and continuation of such default for a period of thirty (30) days;
or
(c) default by the Trust in the payment of any Redemption Price of any Trust
Security when it becomes due and payable; or
(d) default in the performance, or breach, in any material respect of any
covenant or warranty of the Trustees in this Trust Agreement (other than those
specified in clause (b) or (c) above) and continuation of such default or breach
for a period of thirty (30) days after there has been given, by registered or
certified mail, to the Trustees and to the Depositor by the Holders of at least
twenty five percent (25%) in aggregate Liquidation Amount of the Outstanding
Preferred Securities a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder (a “Notice of Default”); or
(e) the occurrence of a Bankruptcy Event with respect to the Property Trustee if
a successor Property Trustee has not been appointed within ninety (90) days
thereof.
     “Exchange Act” means the Securities Exchange Act of 1934 or any successor
statute thereto, in each case as amended from time to time.
     “Expiration Date” has the meaning specified in Section 9.1.
     “Extension Period” has the meaning specified in Section 4.1(a)(ii).

5



--------------------------------------------------------------------------------



 



     “Fiscal Year” shall be the fiscal year of the Trust, which shall be the
calendar year, or such other period as is required by the Code.
     “Global Preferred Security” means a Preferred Securities Certificate
evidencing ownership of Book-Entry Preferred Securities.
     “Guarantor” has the meaning specified in the preamble to this Trust
Agreement and any successors and permitted assigns.
     “Holder” means a Person in whose name a Trust Security or Trust Securities
are registered in the Securities Register; any such Person shall be deemed to be
a “beneficial owner” within the meaning of the Delaware Statutory Trust Act.
     “Indemnified Person” has the meaning specified in Section 8.10(c).
     “Indenture” means the Junior Subordinated Indenture executed and delivered
by the Depositor, the Guarantor and the Note Trustee contemporaneously with the
execution and delivery of this Trust Agreement, for the benefit of the holders
of the Notes, a copy of which is attached hereto as Exhibit D, or as it may from
time to time be amended or supplemented by one or more amendments or indentures
supplemental thereto entered into pursuant to the applicable provisions thereof.
     “Indenture Redemption Price” means the Optional Note Redemption Price or
the Special Note Redemption Price, as applicable.
     “Interest Payment Date” has the meaning specified in Section 1.1 of the
Indenture.
     “Investment Company Act” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as amended from time to time.
     “Investment Company Event” has the meaning specified in Section 1.1 of the
Indenture.
     “Junior Subordinated Note Purchase Agreement” means the agreement of even
date herewith by and between the Depositor and the Trust pertaining to the
issuance and purchase of the Notes.
     “LIBOR” has the meaning specified in Schedule A.
     “LIBOR Business Day” has the meaning specified in Schedule A.
     “LIBOR Determination Date” has the meaning specified in Schedule A.
     “Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of
trust, adverse ownership interest, hypothecation, assignment, security interest
or preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever.
     “Like Amount” means (a) with respect to a redemption of any Trust
Securities, Trust Securities having a Liquidation Amount equal to the aggregate
principal amount of Notes to be

6



--------------------------------------------------------------------------------



 



contemporaneously redeemed or paid at maturity in accordance with the Indenture,
the proceeds of which will be used to pay the Redemption Price of such Trust
Securities, (b) with respect to a distribution of Notes to Holders of Trust
Securities in connection with a dissolution of the Trust, Notes having an
aggregate principal amount equal to the Liquidation Amount of the Trust
Securities of the Holder to whom such Notes are distributed and (c) with respect
to any distribution of Additional Interest Amounts to Holders of Trust
Securities, Notes having an aggregate principal amount equal to the Liquidation
Amount of the Trust Securities in respect of which such distribution is made.
     “Liquidation Amount” means the stated liquidation amount of $ 1,000 per
Trust Security.
     “Liquidation Date” means the date on which assets are to be distributed to
Holders in accordance with Section 9.4(a) hereunder following dissolution of the
Trust.
     “Liquidation Distribution” has the meaning specified in Section 9.4(d).
     “Majority in Liquidation Amount” means Common or Preferred Securities, as
the case may be, representing more than fifty percent (50%) of the aggregate
Liquidation Amount of all (or a specified group of) then Outstanding Common or
Preferred Securities, as the case may be.
     “Note Event of Default” means any “Event of Default” specified in
Section 5.1 of the Indenture.
     “Note Redemption Date” means, with respect to any Notes to be redeemed
under the Indenture, the date fixed for redemption of such Notes under the
Indenture.
     “Note Trustee” means the Person identified as the “Trustee” in the
Indenture, solely in its capacity as Trustee pursuant to the Indenture and not
in its individual capacity, or its successor in interest in such capacity, or
any successor Trustee appointed as provided in the Indenture.
     “Notes” means the Depositor’s Junior Subordinated Notes issued pursuant to
the Indenture.
     “Notice of Default” has the meaning specified in clause (d) of the
definition of Event of Default in this Section 1.1.
     “Officers’ Certificate” means a certificate signed by the Chief Executive
Officer, the President or a Senior Vice President, and by the Chief Financial
Officer, Chief Accounting Officer, Treasurer or an Assistant Treasurer, of the
Depositor, or the Guarantor, as the context requires, and delivered to the
Trustees. Any Officers’ Certificate delivered with respect to compliance with a
condition or covenant provided for in this Trust Agreement (other than the
certificate provided pursuant to Section 8.16(b) which is not an Officers’
Certificate) shall include:
(a) a statement by each officer signing the Officers’ Certificate that such
officer has read the condition or covenant and the definitions herein relating
thereto;

7



--------------------------------------------------------------------------------



 



(b) a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;
(c) a statement that such officer has made such examination or investigation as,
in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such condition or covenant has been
complied with; and
(d) a statement as to whether, in the opinion of such officer, such condition or
covenant has been complied with.
     “Operative Documents” means the Purchase Agreement, the Indenture, the
Trust Agreement, the Notes and the Trust Securities.
     “Opinion of Counsel” means a written opinion of counsel, who may be counsel
for, or an employee of, the Depositor or the Guarantor or any Affiliate of the
Depositor or the Guarantor.
     “Optional Note Redemption Price” means, with respect to any Note to be
redeemed on any Redemption Date for an optional redemption under the Indenture,
an amount equal to one hundred percent (100%) of the outstanding principal
amount of such Note (or the redeemed portion thereof, as applicable), together
with accrued and unpaid interest, including any Additional Interest (to the
extent legally enforceable), thereon to but excluding the date fixed as such
Redemption Date.
     “Optional Redemption Price” means, with respect to any Trust Security, an
amount equal to one hundred percent (100%) of the Liquidation Amount of such
Trust Security on the Redemption Date, plus accumulated and unpaid Distributions
through but excluding the Redemption Date, plus the related amount of the
premium, if any, and/or accrued and unpaid interest, including Additional
Interest, if any, thereon paid by the Depositor upon the concurrent redemption
or payment at maturity of a Like Amount of Notes.
     “Original Issue Date” means the date of original issuance of the Trust
Securities.
     “Original Trust Agreement” has the meaning specified in the recitals to
this Trust Agreement.
     “Outstanding” means when used in reference to any Trust Securities, as of
the date of determination, all Trust Securities theretofore executed and
delivered under this Trust Agreement, except:
(a) Trust Securities theretofore canceled by the Property Trustee or delivered
to the Property Trustee for cancellation;
(b) Trust Securities for which payment or redemption money in the necessary
amount has been theretofore deposited with the Property Trustee or any Paying
Agent (other than the Depositor or the Guarantor) in trust or set aside and
segregated in trust by the Depositor or the Guarantor

8



--------------------------------------------------------------------------------



 



(if the Depositor, the Guarantor and/or their respective Affiliates shall act as
Paying Agent) for the Holders of such Trust Securities; provided, that if the
Depositor or the Guarantor is acting as Paying Agent, Trust Securities for which
payment or redemption money has been so deposited in trust with the Paying Agent
shall be considered to remain Outstanding until such time as such payment or
redemption money has actually been paid in full to the Holders of such Trust
Securities; provided, further, that, if such Trust Securities are to be
redeemed, notice of such redemption has been duly given pursuant to this Trust
Agreement or provision therefor satisfactory to the Property Trustee has been
made; and
(c) Trust Securities that have been paid or in substitution for or in lieu of
which other Trust Securities have been executed and delivered pursuant to the
provisions of this Trust Agreement, unless proof satisfactory to the Trust and
the Property Trustee is presented that any such Trust Securities are held by
Holders in whose hands such Trust Securities are valid, binding and legal
obligations of the Trust;
provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, the Guarantor, any Trustee or any Affiliate
of the Depositor, the Guarantor or of any Trustee shall be disregarded and
deemed not to be Outstanding, except that (i) in determining whether any Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent or waiver, only Preferred Securities that such
Trustee knows to be so owned shall be so disregarded and (ii) the foregoing
shall not apply at any time when all of the Outstanding Preferred Securities are
owned by the Depositor, the Guarantor, one or more of the Trustees and/or any
such Affiliate. Preferred Securities so owned that have been pledged in good
faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Administrative Trustees the pledgee’s right so to act with
respect to such Preferred Securities and that the pledgee is not the Depositor,
the Guarantor, any Trustee or any Affiliate of the Depositor, the Guarantor or
of any Trustee.
     “Owner” means each Person who is the beneficial owner of Book-Entry
Preferred Securities as reflected in the records of the Depositary or, if a
Depositary Participant is not the beneficial owner, then the beneficial owner as
reflected in the records of the Depositary Participant.
     “Paying Agent” means any Person authorized by the Administrative Trustees
to pay Distributions or other amounts in respect of any Trust Securities on
behalf of the Trust.
     “Payment Account” means a segregated non-interest-bearing corporate trust
account maintained by the Property Trustee for the benefit of the Holders in
which all amounts paid in respect of the Notes will be held and from which the
Property Trustee, through the Paying Agent, shall make payments to the Holders
in accordance with Sections 3.1, 4.1 and 4.2.

9



--------------------------------------------------------------------------------



 



     “Person” means a legal person, including any individual, corporation,
estate, partnership (general or limited), joint venture, association, joint
stock company, company, limited liability company, trust, unincorporated
association or government, or any agency or political subdivision thereof, or
any other entity of whatever nature.
     “Preferred Securities Certificate” means a certificate evidencing ownership
of Preferred Securities, substantially in the form attached hereto as Exhibit C.
     “Preferred Security” means a preferred security of the Trust, denominated
as such and representing an undivided preferred beneficial interest in the
assets of the Trust, having a Liquidation Amount of $1,000 and having the rights
provided therefor in this Trust Agreement.
     “Property Trustee” means the Person identified as the “Property Trustee” in
the preamble to this Trust Agreement, solely in its capacity as Property Trustee
of the Trust and not in its individual capacity, or its successor in interest in
such capacity, or any successor Property Trustee appointed as herein provided.
     “Purchase Agreement” means the Preferred Securities Purchase Agreement
executed and delivered by the Trust, the Depositor, the Guarantor and the
Purchaser contemporaneously with the execution and delivery of this Trust
Agreement, as amended from time to time.
     “Purchaser” means Kodiak Warehouse LLC, as purchaser of the Preferred
Securities pursuant to the Purchase Agreement, whose address is c/o Kodiak
Capital Management Company LLC, 2107 Wilson Boulevard, Suite 410, Arlington,
Virginia 22201.
     “QIB” means a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act.
     “QIB/QP” means a QIB that is also a QP.
     “QP” means a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act.
     “Redemption Date” means, with respect to any Trust Security to be redeemed,
the date fixed for such redemption by or pursuant to this Trust Agreement;
provided, that each Note Redemption Date and the stated maturity (or any date of
principal repayment upon early maturity) of the Notes shall be a Redemption Date
for a Like Amount of Trust Securities.
     “Redemption Price” means the Special Redemption Price or Optional
Redemption Price, as applicable. If the Depositor has redeemed the Notes at the
Special Note Redemption Price, the Trust shall redeem the Trust Securities at
the Special Redemption Price. If the Depositor has redeemed the Notes at the
Optional Note Redemption Price, the Trust shall redeem the Trust Securities at
the Optional Redemption Price.
     “Reference Banks” has the meaning specified in Schedule A.

10



--------------------------------------------------------------------------------



 



     “Responsible Officer” means, with respect to the Property Trustee, any
officer in the Worldwide Securities Services department of the Property Trustee
having direct responsibility for the administration of this Trust Agreement.
     “Securities Act” means the Securities Act of 1933 or any successor statute
thereto, in each case as amended from time to time.
     “Securities Certificate” means any one of the Common Securities
Certificates or the Preferred Securities Certificates.
     “Securities Register” and “Securities Registrar” have the respective
meanings specified in Section 5.7(a).
     “Special Event Redemption Price” has the meaning specified in Section 11.2
of the Indenture.
     “Special Note Redemption Price” means, with respect to any Note to be
redeemed on any Redemption Date under the Indenture, an amount equal to one
hundred percent (100.0%) of the outstanding principal amount of such Note,
together with accrued interest, including Additional Interest, thereon to but
excluding the date fixed as such Redemption Date.
     “Special Redemption Price” means, with respect to any Trust Security, an
amount equal to one hundred percent (100.0%) of the Liquidation Amount of such
Trust Security on the Redemption Date, plus accumulated and unpaid Distributions
through but excluding the Redemption Date, plus the related amount of the
premium, if any, and/or accrued interest, including Additional Interest, if any,
thereon paid by the Depositor upon the concurrent redemption or payment at
maturity of a Like Amount of Notes.
     “Successor Securities” has the meaning specified in Section 9.5(a).
     “Tax Event” has the meaning specified in Section 1.1 of the Indenture.
     “Trust” means the Delaware statutory trust known as “CapitalSource Trust
Preferred Securities 2006-1,” which was created on February 21, 2006 under the
Delaware Statutory Trust Act pursuant to the Original Trust Agreement and the
filing of the Certificate of Trust, and continued pursuant to this Trust
Agreement.
     “Trust Agreement” means this Amended and Restated Trust Agreement,
including all Schedules and Exhibits attached hereto (other than Exhibit D), as
the same may be modified, amended or supplemented from time to time in
accordance with the applicable provisions hereof.
     “Trustees” means the Administrative Trustees, the Property Trustee and the
Delaware Trustee, each as defined in this Article I.
     “Trust Indenture Act” means the Trust Indenture Act of 1939 or any
successor statute thereto, in each case as amended from time to time.

11



--------------------------------------------------------------------------------



 



     “Trust Property” means (a) the Notes, (b) any cash on deposit in, or owing
to, the Payment Account and (c) all proceeds and rights in respect of the
foregoing and any other property and assets for the time being held or deemed to
be held by the Property Trustee pursuant to the trusts of this Trust Agreement.
     “Trust Security” means any one of the Common Securities or the Preferred
Securities.
ARTICLE II
THE TRUST
     Section 2.1. Name.
     The trust continued hereby shall be known as “CapitalSource Trust Preferred
Securities 2006-1,” as such name may be modified from time to time by the
Administrative Trustees following written notice to the Holders of Trust
Securities and the other Trustees, in which name the Trustees may conduct the
business of the Trust, make and execute contracts and other instruments on
behalf of the Trust and sue and be sued.
     Section 2.2. Office of the Delaware Trustee; Principal Place of Business.
     The address of the Delaware Trustee in the State of Delaware is Chase Bank
USA, National Association, 500 Stanton Christiana Road, Building 4 (3rd Floor),
Newark, Delaware 19713, Attention: Worldwide Securities Services, or such other
address in the State of Delaware as the Delaware Trustee may designate by
written notice to the Holders, the Depositor, the Guarantor, the Property
Trustee and the Administrative Trustees. The principal executive office of the
Trust is c/o CapitalSource Finance LLC, 4445 Willard Avenue, 12th Floor, Chevy
Chase, Maryland 20815, Attention: Chief Legal Officer, as such address may be
changed from time to time by the Administrative Trustees following written
notice to the Holders and the other Trustees.
     Section 2.3. Initial Contribution of Trust Property; Fees, Costs and
Expenses.
     The Property Trustee acknowledges receipt from the Depositor in connection
with the Original Trust Agreement of the sum of ten dollars ($10), which
constituted the initial Trust Property. The Depositor shall pay all fees, costs
and expenses of the Trust (except with respect to the Trust Securities) as they
arise or shall, upon request of any Trustee, promptly reimburse such Trustee for
any such fees, costs and expenses paid by such Trustee. The Depositor shall make
no claim upon the Trust Property for the payment of such fees, costs or
expenses.
     Section 2.4. Purposes of Trust.
     (a) The exclusive purposes and functions of the Trust are to (i) issue and
sell Trust Securities and use the proceeds from such sale to acquire the Notes
and (ii) engage in only those activities necessary or incidental thereto. The
Delaware Trustee, the Property Trustee and the Administrative Trustees are
trustees of the Trust, and have all the rights, powers and duties to the extent
set forth herein. The Trustees hereby acknowledge that they are trustees of the
Trust.

12



--------------------------------------------------------------------------------



 



     (b) So long as this Trust Agreement remains in effect, the Trust (or the
Trustees acting on behalf of the Trust) shall not undertake any business,
activities or transaction except as expressly provided herein or contemplated
hereby. In particular, the Trust (or the Trustees acting on behalf of the Trust)
shall not (i) acquire any investments or engage in any activities not authorized
by this Trust Agreement, (ii) sell, assign, transfer, exchange, mortgage,
pledge, set-off or otherwise dispose of any of the Trust Property or interests
therein, including to Holders, except as expressly provided herein, (iii) incur
any indebtedness for borrowed money or issue any other debt, (iv) take or
consent to any action that would result in the placement of a Lien on any of the
Trust Property, (v) take or consent to any action that would reasonably be
expected to cause (or, in the case of the Property Trustee, to the actual
knowledge of a Responsible Officer would cause) the Trust to become taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes, (vi) take or consent to any action that would cause
(or, in the case of the Property Trustee, to the actual knowledge of a
Responsible Officer would cause) the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes or
(vii) take or consent to any action that would cause (or, in the case of the
Property Trustee, to the actual knowledge of a Responsible Officer would cause)
the Trust to be deemed to be an “investment company” required to be registered
under the Investment Company Act.
     Section 2.5. Authorization to Enter into Certain Transactions.
     (a) The Trustees shall conduct the affairs of the Trust in accordance with
and subject to the terms of this Trust Agreement. In accordance with the
following provisions (i) and (ii), the Trustees shall have the authority to
enter into all transactions and agreements determined by the Trustees to be
appropriate in exercising the authority, express or implied, otherwise granted
to the Trustees under this Trust Agreement, and to perform all acts in
furtherance thereof, including the following:
     (i) As among the Trustees, each Administrative Trustee shall severally have
the power and authority to act on behalf of the Trust with respect to the
following matters:
     (A) the issuance and sale of the Trust Securities;
     (B) to cause the Trust to enter into, and to execute, deliver and perform
on behalf of the Trust, such agreements, documents, instruments, certificates
and other writings as may be necessary or desirable in connection with the
purposes and function of the Trust, including, without limitation, the Common
Securities Subscription Agreement and the Junior Subordinated Note Purchase
Agreement and to cause the Trust to perform the Purchase Agreement executed by
the Depositor on behalf of the Trust;
     (C) assisting in the sale of the Preferred Securities in one or more
transactions exempt from registration under the Securities Act, and in
compliance with the Securities Act and applicable state securities or blue sky
laws;

13



--------------------------------------------------------------------------------



 



     (D) assisting in the sending of notices (other than notices of default) and
other information regarding the Trust Securities and the Notes to the Holders in
accordance with this Trust Agreement;
     (E) the appointment of a successor Paying Agent and Calculation Agent in
accordance with this Trust Agreement;
     (F) execution of the Trust Securities on behalf of the Trust in accordance
with this Trust Agreement;
     (G) execution and delivery of closing certificates, if any, pursuant to the
Purchase Agreement and application for a taxpayer identification number for the
Trust;
     (H) preparation and filing of all applicable tax returns and tax
information reports that are required to be filed on behalf of the Trust;
     (I) establishing a record date with respect to all actions to be taken
hereunder that require a record date to be established, except as provided in
Section 6.10(a);
     (J) unless otherwise required by the Delaware Statutory Trust Act, to
execute on behalf of the Trust (either acting alone or together with the other
Administrative Trustees) any documents and other writings that such
Administrative Trustee has the power to execute pursuant to this Trust
Agreement; and
     (K) the taking of any action incidental to the foregoing as such
Administrative Trustee may from time to time determine is necessary or advisable
to give effect to the terms of this Trust Agreement.
     (ii) As among the Trustees, the Property Trustee shall have the power, duty
and authority to act on behalf of the Trust with respect to the following
matters:
     (A) the receipt and holding of legal title of the Notes;
     (B) the establishment of the Payment Account;
     (C) the collection of interest, principal and any other payments made in
respect of the Notes and the holding of such amounts in the Payment Account;
     (D) the distribution through the Paying Agent of amounts distributable to
the Holders in respect of the Trust Securities;
     (E) the exercise of all of the rights, powers and privileges of a holder of
the Notes in accordance with the terms of this Trust Agreement;

14



--------------------------------------------------------------------------------



 



     (F) the sending of notices of default and other information regarding the
Trust Securities and the Notes to the Holders in accordance with this Trust
Agreement;
     (G) the distribution of the Trust Property in accordance with the terms of
this Trust Agreement;
     (H) to the extent provided in this Trust Agreement, the winding up of the
affairs of and liquidation of the Trust; provided, that the Administrative
Trustees shall have the power, duty and authority to act on behalf of the Trust
with respect to the preparation, execution and filing of the certificate of
cancellation of the Trust with the Secretary of State of the State of Delaware;
     (I) the authentication of the Preferred Securities as provided in this
Trust Agreement; and
     (J) the taking of any action incidental to the foregoing as the Property
Trustee may from time to time determine is necessary or advisable to give effect
to the terms of this Trust Agreement and protect and conserve the Trust Property
for the benefit of the Holders (without consideration of the effect of any such
action on any particular Holder).
     (b) In connection with the issue and sale of the Preferred Securities, the
Depositor shall have the right and responsibility to assist the Trust with
respect to, or effect on behalf of the Trust, the following (and any actions
taken by the Depositor in furtherance of the following prior to the date of this
Trust Agreement are hereby ratified and confirmed in all respects):
     (i) the negotiation of the terms of, and the execution and delivery of, the
Purchase Agreement providing for the sale of the Preferred Securities in one or
more transactions exempt from registration under the Securities Act, and in
compliance with applicable state securities or blue sky laws; and
     (ii) the taking of any other actions necessary or desirable to carry out
any of the foregoing activities.
     (c) Notwithstanding anything herein to the contrary, the Administrative
Trustees are authorized and directed to conduct the affairs of the Trust and
authorized to operate the Trust so that the Trust will not be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes, so that the Notes will be treated as indebtedness
of the Depositor for United States federal income tax purposes and so that the
Trust will not be deemed to be an “investment company” required to be registered
under the Investment Company Act. In respect thereof, each Administrative
Trustee is authorized to take any action, not inconsistent with applicable law,
the Certificate of Trust or this Trust Agreement, that such Administrative
Trustee determines in his or her discretion to be necessary or desirable for
such purposes, as long as such action does not adversely affect in any material
respect the interests of the Holders of the Outstanding Preferred Securities. In
no event shall the Administrative Trustees be liable to the Trust or the Holders
for any failure to comply with this Section 2.5 to the extent that such failure
results solely from a change in law or regulation or in the interpretation
thereof.

15



--------------------------------------------------------------------------------



 



     (d) Any action taken by a Trustee in accordance with his, her or its powers
shall constitute the act of and serve to bind the Trust. In dealing with any
Trustee acting on behalf of the Trust, no Person shall be required to inquire
into the authority of such Trustee to bind the Trust. Persons dealing with the
Trust are entitled to rely conclusively on the power and authority of any
Trustee as set forth in this Trust Agreement.
     Section 2.6. Assets of Trust.
     The assets of the Trust shall consist of the Trust Property.
     Section 2.7. Title to Trust Property.
     (a) Legal title to all Trust Property shall be vested at all times in the
Property Trustee and shall be held and administered by the Property Trustee in
trust for the benefit of the Trust and the Holders in accordance with this Trust
Agreement.
     (b) The Holders shall not have any right or title to the Trust Property
other than the undivided beneficial interest in the assets of the Trust
conferred by their Trust Securities and they shall have no right to call for any
partition or division of property, profits or rights of the Trust except as
described below. The Trust Securities shall be personal property giving only the
rights specifically set forth therein and in this Trust Agreement.
ARTICLE III
PAYMENT ACCOUNT; PAYING AGENTS
     Section 3.1. Payment Account.
     (a) On or prior to the Closing Date, the Property Trustee shall establish
the Payment Account. The Property Trustee and the Paying Agent shall have
exclusive control and sole right of withdrawal with respect to the Payment
Account for the purpose of making deposits in and withdrawals from the Payment
Account in accordance with this Trust Agreement. All monies and other property
deposited or held from time to time in the Payment Account shall be held by the
Property Trustee in the Payment Account for the exclusive benefit of the Holders
and for Distribution as herein provided.
     (b) The Property Trustee shall deposit in the Payment Account, promptly
upon receipt, all payments of principal of, premium, if any, or interest on, and
any other payments with respect to, the Notes. Amounts held in the Payment
Account shall not be invested by the Property Trustee pending distribution
thereof.
     Section 3.2. Appointment of Paying Agents.
     The Property Trustee is appointed as the initial Paying Agent and the
Property Trustee hereby accepts such appointment. The Paying Agent shall make
Distributions to Holders from the Payment Account and shall report the amounts
of such Distributions to the Property Trustee and the Administrative Trustees.
Any Paying Agent shall have the revocable power to withdraw funds from the
Payment Account solely for the purpose of making the Distributions referred to

16



--------------------------------------------------------------------------------



 



above. The Administrative Trustees may revoke such power and remove the Paying
Agent in their sole discretion. Any Person acting as Paying Agent shall be
permitted to resign as Paying Agent upon thirty (30) days’ written notice to the
Administrative Trustees and the Property Trustee. If the Property Trustee shall
no longer be the Paying Agent or a successor Paying Agent shall resign or its
authority to act be revoked, the Administrative Trustees shall appoint a
successor (which shall be a bank or trust company) to act as Paying Agent. Such
successor Paying Agent appointed by the Administrative Trustees shall execute
and deliver to the Trustees an instrument in which such successor Paying Agent
shall agree with the Trustees that as Paying Agent, such successor Paying Agent
will hold all sums, if any, held by it for payment to the Holders in trust for
the benefit of the Holders entitled thereto until such sums shall be paid to
such Holders. The Paying Agent shall return all unclaimed funds to the Property
Trustee and upon removal of a Paying Agent such Paying Agent shall also return
all funds in its possession to the Property Trustee. The provisions of
Article VIII shall apply to the Property Trustee also in its role as Paying
Agent, for so long as the Property Trustee shall act as Paying Agent and, to the
extent applicable, to any other Paying Agent appointed hereunder. Any reference
in this Trust Agreement to the Paying Agent shall include any co-paying agent
unless the context requires otherwise.
ARTICLE IV
DISTRIBUTIONS; REDEMPTION
     Section 4.1. Distributions.
     (a) The Trust Securities represent undivided beneficial interests in the
Trust Property, and Distributions (including any Additional Interest Amounts)
will be made on the Trust Securities at the rate and on the dates that payments
of interest (including any Additional Interest) are made on the Notes.
Accordingly:
     (i) Distributions on the Trust Securities shall be cumulative, and shall
accumulate whether or not there are funds of the Trust available for the payment
of Distributions. Distributions shall accumulate from February 22, 2006, and,
except as provided in clause (ii) below, shall be payable quarterly in arrears
on January 30, April 30, July 30 and October 30 of each year, commencing on
April 30, 2006. If any date on which a Distribution is otherwise payable on the
Trust Securities is not a Business Day, then the payment of such Distribution
shall be made on the next succeeding Business Day (and no interest shall accrue
in respect of the amounts whose payment is so delayed for the period from and
after each such date until the next succeeding Business Day), except that, if
such Business Day falls in the next succeeding calendar year, such payment shall
be made on the immediately preceding Business Day, in each case, with the same
force and effect as if made on such date (each date on which Distributions are
payable in accordance with this Section 4.1(a)(i), a “Distribution Date”);
     (ii) in the event (and to the extent) that the Depositor exercises its
right under the Indenture to defer the payment of interest on the Notes,
Distributions on the Trust Securities shall be deferred. Under the Indenture, so
long as no Note Event of Default has occurred and is continuing, the Depositor
shall have the right, at any time and from time

17



--------------------------------------------------------------------------------



 



to time during the term of the Notes, to defer the payment of interest on the
Notes for a period of up to four (4) consecutive quarterly interest payment
periods (each such extended interest payment period, an “Extension Period”),
during which Extension Period no interest on the Notes shall be due and payable
(except any Additional Tax Sums that may be due and payable). No interest on the
Notes shall be due and payable during an Extension Period, except at the end
thereof, but each installment of interest that would otherwise have been due and
payable during such Extension Period shall bear Additional Interest (to the
extent payment of such interest would be legally enforceable) at a fixed rate
equal to 6.964% per annum through the Interest Payment Date in April 2011 and
thereafter at a variable rate, reset quarterly, equal to LIBOR plus 1.95% per
annum, compounded quarterly, from and including the dates on which amounts would
have otherwise been due and payable to but excluding the dates on which such
amounts are paid or funds for the payment thereof have been made available for
payment. If Distributions are deferred as a result of the deferral of the
payment of interest on the Notes as described above, the deferred Distributions
(including Additional Interest Amounts) shall be paid on the date that the
related Extension Period terminates, to Holders of the Trust Securities as they
appear on the books and records of the Trust on the record date immediately
preceding such termination date.
     (iii) Distributions shall accumulate in respect of the Trust Securities at
a fixed rate equal to 6.964% per annum through the Interest Payment Date in
April 2011 and thereafter at a variable rate, reset quarterly, equal to LIBOR
plus 1.95% per annum of the Liquidation Amount of the Trust Securities, such
rate being the rate of interest payable on the Notes. LIBOR shall be determined
by the Calculation Agent in accordance with Schedule A attached hereto. The
amount of Distributions payable for any period less than a full Distribution
period shall be computed on the basis of a 360-day year and the actual number of
days elapsed in the relevant Distribution period. The amount of Distributions
payable for any period shall include any Additional Interest Amounts in respect
of such period; and
     (iv) Distributions on the Trust Securities shall be made by the Paying
Agent from the Payment Account and shall be payable on each Distribution Date
only to the extent that the Trust has funds then on hand and available in the
Payment Account for the payment of such Distributions.
     (b) Distributions on the Trust Securities with respect to a Distribution
Date shall be payable to the Holders thereof as they appear on the Securities
Register for the Trust Securities at the close of business on the relevant
record date, which shall be at the close of business on the fifteenth (15th) day
(whether or not a Business Day) preceding the relevant Distribution Date, except
that Distributions and any Additional Interest Amounts payable on the stated
maturity (or any date of principal repayment upon early maturity) of the
principal of a Trust Security or on a Redemption Date shall be paid to the
Person to whom principal is paid. Distributions payable on any Trust Securities
that are not punctually paid on any Distribution Date as a result of the
Depositor having failed to make an interest payment under the Notes will cease
to be payable to the Person in whose name such Trust Securities are registered
on the relevant record date, and such defaulted Distributions and any Additional
Interest Amounts will instead be payable to the Person in whose name such Trust
Securities are registered on the special record date, or other

18



--------------------------------------------------------------------------------



 



specified date for determining Holders entitled to such defaulted Distribution
and Additional Interest Amount, established in the same manner, and on the same
date, as such is established with respect to the Notes under the Indenture.
     (c) As a condition to the payment of any principal of or interest on the
Trust Securities without the imposition of withholding tax, the Administrative
Trustees shall require the previous delivery of properly completed and signed
applicable U.S. federal income tax certificates (generally, an Internal Revenue
Service Form W-9 (or applicable successor form) in the case of a person that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
or an Internal Revenue Service Form W-8 (or applicable successor form) in the
case of a person that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code) and any other certification acceptable to it to
enable the Paying Agent to determine its duties and liabilities with respect to
any taxes or other charges that it may be required to pay, deduct or withhold in
respect of such Trust Securities.
     Section 4.2. Redemption.
     (a) On each Note Redemption Date and on the stated maturity (or any date of
principal repayment upon early maturity) of the Notes and on each other date on
(or in respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.
     (b) Notice of redemption shall be given by the Property Trustee by
first-class mail, postage prepaid, mailed not less than thirty (30) nor more
than sixty (60) days prior to the Redemption Date to each Holder of Trust
Securities to be redeemed, at such Holder’s address appearing in the Securities
Register. All notices of redemption shall state:
     (i) the Redemption Date;
     (ii) the Redemption Price or, if the Redemption Price cannot be calculated
prior to the time the notice is required to be sent, the estimate of the
Redemption Price provided pursuant to the Indenture, as calculated by the
Depositor, together with a statement that it is an estimate and that the actual
Redemption Price will be calculated by the Calculation Agent on the fifth (5th)
Business Day prior to the Redemption Date (and if an estimate is provided, a
further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);
     (iii) if less than all the Outstanding Trust Securities are to be redeemed,
the identification and Liquidation Amounts of the particular Trust Securities to
be redeemed;
     (iv) that on the Redemption Date, the Redemption Price will become due and
payable upon each such Trust Security, or portion thereof, to be redeemed and
that Distributions thereon will cease to accumulate on such Trust Security or
such portion, as the case may be, on and after said date, except as provided in
Section 4.2(d);
     (v) the place or places where the Trust Securities are to be surrendered
for the payment of the Redemption Price; and

19



--------------------------------------------------------------------------------



 



     (vi) such other provisions as the Property Trustee deems relevant.
     (c) The Trust Securities (or portion thereof) redeemed on each Redemption
Date shall be redeemed at the Redemption Price with the proceeds from the
contemporaneous redemption or payment at maturity of Notes. Redemptions of the
Trust Securities (or portion thereof) shall be made and the Redemption Price
shall be payable on each Redemption Date only to the extent that the Trust has
funds then on hand and available in the Payment Account for the payment of such
Redemption Price. Under the Indenture, the Notes may be redeemed by the
Depositor on any Interest Payment Date, at the Depositor’s option, on or after
April 30, 2011, in whole at any time or in part from time to time, at the
Optional Note Redemption Price. The Notes may also be redeemed by the Depositor,
at its option pursuant to the terms of the Indenture, at any time prior to
April 30, 2011, in whole but not in part, upon the occurrence and during the
continuation of an Investment Company Event or a Tax Event, at the Special Note
Redemption Price.
     (d) If the Property Trustee gives a notice of redemption in respect of any
Preferred Securities, then by 10:00 A.M., New York City time, on the Redemption
Date, the Depositor shall deposit sufficient funds with the Property Trustee to
pay the Redemption Price. If such deposit has been made by such time, then by
12:00 noon, New York City time, on the Redemption Date, the Property Trustee
will, with respect to
Book-Entry Preferred Securities, irrevocably deposit with the Depositary for
such Book-Entry Preferred Securities, to the extent available therefor, funds
sufficient to pay the applicable Redemption Price and will give such Depositary
irrevocable instructions and authority to pay the Redemption Price to the
Holders of the Preferred Securities. With respect to Preferred Securities that
are not Book-Entry Preferred Securities, the Property Trustee will irrevocably
deposit with the Paying Agent, to the extent available therefor, funds
sufficient to pay the applicable Redemption Price and will give the Paying Agent
irrevocable instructions and authority to pay the Redemption Price to the
Holders of the Preferred Securities upon surrender of their Preferred Securities
Certificates. Notwithstanding the foregoing, Distributions payable on or prior
to the Redemption Date for any Trust Securities (or portion thereof) called for
redemption shall be payable to the Holders of such Trust Securities as they
appear on the Securities Register on the relevant record dates for the related
Distribution Dates. If notice of redemption shall have been given and funds
deposited as required, then upon the date of such deposit, all rights of Holders
holding Trust Securities (or portion thereof) so called for redemption will
cease, except the right of such Holders to receive the Redemption Price and any
Distribution payable in respect of the Trust Securities on or prior to the
Redemption Date, but without interest, and, in the case of a partial redemption,
the right of such Holders to receive a new Trust Security or Securities of
authorized denominations, in aggregate Liquidation Amount equal to the
unredeemed portion of such Trust Security or Securities, and such Trust
Securities (or portion thereof) called for redemption will cease to be
Outstanding. In the event that any date on which any Redemption Price is payable
is not a Business Day, then payment of the Redemption Price payable on such date
will be made on the next succeeding Business Day (and no interest shall accrue
in respect of the amounts whose payment is so delayed for the period from and
after each such date until the next succeeding Business Day), except that, if
such Business Day falls in the next succeeding calendar year, such payment shall
be made on the immediately preceding Business Day, in each case, with the same
force and effect as if made on such date. In the event that payment of the
Redemption Price in respect of any Trust Securities (or portion thereof) called
for redemption is improperly withheld or refused and not paid either by the
Trust, the Depositor or the Guarantor pursuant to the

20



--------------------------------------------------------------------------------



 



Indenture, Distributions on such Trust Securities (or portion thereof) will
continue to accumulate, as set forth in Section 4.1, from the Redemption Date
originally established by the Trust for such Trust Securities (or portion
thereof) to the date such Redemption Price is actually paid, in which case the
actual payment date will be the date fixed for redemption for purposes of
calculating the Redemption Price.
     (e) Subject to Section 4.3(a), if less than all the Outstanding Trust
Securities are to be redeemed on a Redemption Date, then the aggregate
Liquidation Amount of Trust Securities to be redeemed shall be allocated pro
rata to the Common Securities and the Preferred Securities based upon the
relative aggregate Liquidation Amounts of the Common Securities and the
Preferred Securities. The Preferred Securities to be redeemed shall be selected
on a pro rata basis based upon their respective Liquidation Amounts not more
than sixty (60) days prior to the Redemption Date by the Property Trustee from
the Outstanding Preferred Securities not previously called for redemption;
provided, however, that with respect to Holders that would be required to hold
less than one hundred (100) but more than zero (0) Trust Securities as a result
of such redemption, the Trust shall redeem Trust Securities of each such Holder
so that after such redemption such Holder shall hold either one hundred
(100) Trust Securities or such Holder no longer holds any Trust Securities, and
shall use such method (including, without limitation, by lot) as the Trust shall
deem fair and appropriate; provided, further, that so long as the Preferred
Securities are Book-Entry Preferred Securities, such selection shall be made in
accordance with the Applicable Depositary Procedures for the Preferred
Securities held by such Depositary. The Property Trustee shall promptly notify
the Securities Registrar in writing of the Preferred Securities (or portion
thereof) selected for redemption and, in the case of any Preferred Securities
selected for partial redemption, the Liquidation Amount thereof to be redeemed.
For all purposes of this Trust Agreement, unless the context otherwise requires,
all provisions relating to the redemption of Preferred Securities shall relate,
in the case of any Preferred Securities redeemed or to be redeemed only in part,
to the portion of the aggregate Liquidation Amount of Preferred Securities that
has been or is to be redeemed.
     (f) The Trust in issuing the Trust Securities may use “CUSIP” numbers (if
then generally in use), and, if so, the Property Trustee shall indicate the
“CUSIP” numbers of the Trust Securities in notices of redemption and related
materials as a convenience to Holders; provided, that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Trust Securities or as contained in any notice of redemption and
related materials.
     Section 4.3. Subordination of Common Securities.
     (a) Payment of Distributions (including any Additional Interest Amounts)
on, the Redemption Price of and the Liquidation Distribution in respect of, the
Trust Securities, as applicable, shall be made, pro rata among the Common
Securities and the Preferred Securities based on the Liquidation Amount of the
respective Trust Securities; provided, that if on any Distribution Date,
Redemption Date or Liquidation Date an Event of Default shall have occurred and
be continuing, no payment of any Distribution (including any Additional Interest
Amounts) on, Redemption Price of or Liquidation Distribution in respect of, any
Common Security, and no other payment on account of the redemption, liquidation
or other acquisition of Common Securities, shall be made unless payment in full
in cash of all accumulated and unpaid

21



--------------------------------------------------------------------------------



 



Distributions (including any Additional Interest Amounts) on all Outstanding
Preferred Securities for all Distribution periods terminating on or prior
thereto, or in the case of payment of the Redemption Price the full amount of
such Redemption Price on all Outstanding Preferred Securities then called for
redemption, or in the case of payment of the Liquidation Distribution the full
amount of such Liquidation Distribution on all Outstanding Preferred Securities,
shall have been made or provided for, and all funds immediately available to the
Property Trustee shall first be applied to the payment in full in cash of all
Distributions (including any Additional Interest Amounts) on, or the Redemption
Price of or the Liquidation Distribution in respect of, the Preferred Securities
then due and payable.
     (b) In the case of the occurrence of any Event of Default, the Holders of
the Common Securities shall have no right to act with respect to any such Event
of Default under this Trust Agreement until all such Events of Default with
respect to the Preferred Securities have been cured, waived or otherwise
eliminated. Until all such Events of Default under this Trust Agreement with
respect to the Preferred Securities have been so cured, waived or otherwise
eliminated, the Property Trustee shall act solely on behalf of the Holders of
the Preferred Securities and not on behalf of the Holders of the Common
Securities, and only the Holders of all the Preferred Securities will have the
right to direct the Property Trustee to act on their behalf.
     Section 4.4. Payment Procedures.
     Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Securities Register. If any Preferred Securities are held by a
Depositary, such Distributions thereon shall be made to the Depositary in
immediately available funds. Payments in respect of the Common Securities shall
be made in such manner as shall be mutually agreed between the Property Trustee
and the Holder of all the Common Securities.
     Section 4.5. Withholding Tax.
     The Trust and the Administrative Trustees shall comply with all withholding
and backup withholding tax requirements under United States federal, state and
local law. The Administrative Trustees on behalf of the Trust shall request, and
the Holders shall provide to the Trust, such forms or certificates as are
necessary to establish an exemption from withholding and backup withholding tax
with respect to each Holder and any representations and forms as shall
reasonably be requested by the Administrative Trustees on behalf of the Trust to
assist it in determining the extent of, and in fulfilling, its withholding and
backup withholding tax obligations. The Administrative Trustees shall file
required forms with applicable jurisdictions and, unless an exemption from
withholding and backup withholding tax is properly established by a Holder,
shall remit amounts withheld with respect to the Holder to applicable
jurisdictions. To the extent that the Trust is required to withhold and pay over
any amounts to any jurisdiction with respect to Distributions or allocations to
any Holder, the amount withheld shall be deemed

22



--------------------------------------------------------------------------------



 



to be a Distribution in the amount of the withholding to the Holder. In the
event of any claimed overwithholding, Holders shall be limited to an action
against the applicable jurisdiction. If the amount required to be withheld was
not withheld from actual Distributions made, the Administrative Trustees on
behalf of the Trust may reduce subsequent Distributions by the amount of such
required withholding.
     Section 4.6. Tax Returns and Other Reports.
     The Administrative Trustees shall prepare (or cause to be prepared) at the
principal office of the Trust in the United States, as defined for purposes of
Treasury regulations section 301.7701-7, at the Depositor’s expense, and file,
all United States federal, state and local tax and information returns and
reports required to be filed by or in respect of the Trust. The Administrative
Trustees shall prepare at the principal office of the Trust in the United
States, as defined for purposes of Treasury regulations section 301.7701-7, and
furnish (or cause to be prepared and furnished), by January 31 in each taxable
year of the Trust to each Holder all Internal Revenue Service forms and returns
required to be provided by the Trust. The Administrative Trustees shall provide
the Depositor and the Property Trustee with a copy of all such returns and
reports promptly after such filing or furnishing.
     Section 4.7. Payment of Taxes, Duties, Etc. of the Trust.
     Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.
     Section 4.8. Payments under Indenture or Pursuant to Direct Actions.
     Any amount payable hereunder to any Holder of Preferred Securities shall be
reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.
     Section 4.9. Exchanges.
     (a) If at any time the Depositor or any of its Affiliates (in either case,
a “Depositor Affiliate”) is the Owner or Holder of any Preferred Securities,
such Depositor Affiliate shall have the right to deliver to the Property Trustee
all or such portion of its Preferred Securities as it elects and, subject to
compliance with Sections 2.2 and 3.5 of the Indenture, receive, in exchange
therefor, a Like Amount of Notes. Such election shall be exercisable effective
on any Distribution Date by such Depositor Affiliate delivering to the Property
Trustee (i) at least ten (10) Business Days prior to the Distribution Date on
which such exchange is to occur, the registration instructions and the
documentation, if any, required pursuant to Sections 2.2 and 3.5 of the
Indenture to enable the Indenture Trustee to issue the requested Like Amount of
Notes, (ii) a written notice of such election specifying the Liquidation Amount
of Preferred Securities with respect to which such election is being made and
the Distribution Date on which such exchange shall occur, which Distribution
Date shall be not less than ten (10) Business Days after the date of receipt by
the Property Trustee of such election notice and (iii) shall be conditioned upon
such

23



--------------------------------------------------------------------------------



 



Depositor Affiliate having delivered or caused to be delivered to the Property
Trustee or its designee the Preferred Securities that are the subject of such
election by 10:00 A.M. New York City time, on the Distribution Date on which
such exchange is to occur. After the exchange, such Preferred Securities will be
canceled and will no longer be deemed to be Outstanding and all rights of the
Depositor Affiliate with respect to such Preferred Securities will cease.
     (b) In the case of an exchange described in Section 4.9(a), the Property
Trustee on behalf of the Trust will, on the date of such exchange, exchange
Notes having a principal amount equal to a proportional amount of the aggregate
Liquidation Amount of the Outstanding Common Securities, based on the ratio of
the aggregate Liquidation Amount of the Preferred Securities exchanged pursuant
to Section 4.9(a) divided by the aggregate Liquidation Amount of the Preferred
Securities Outstanding immediately prior to such exchange, for such proportional
amount of Common Securities held by the Depositor (which contemporaneously shall
be canceled and no longer be deemed to be Outstanding); provided, that the
Depositor delivers or causes to be delivered to the Property Trustee or its
designee the required amount of Common Securities to be exchanged by 10:00 A.M.
New York time, on the Distribution Date on which such exchange is to occur.
     Section 4.10. Calculation Agent.
     (a) The Property Trustee shall initially, and, subject to the immediately
following sentence, for so long as it holds any of the Notes, be the Calculation
Agent for purposes of determining LIBOR for each Distribution Date. The
Calculation Agent may be removed by the Administrative Trustees at any time. If
the Calculation Agent is unable or unwilling to act as such or is removed by the
Administrative Trustees, the Administrative Trustees will promptly appoint as a
replacement Calculation Agent the London office of a leading bank which is
engaged in transactions in three (3) month Eurodollar deposits in the
international Eurodollar market and which does not control or is not controlled
by or under common control with the Administrative Trustee or its Affiliates.
The Calculation Agent may not resign its duties without a successor having been
duly appointed.
     (b) The Calculation Agent shall be required to agree, and the Property
Trustee as the initial Calculation Agent hereby agrees, that, as soon as
possible after 11:00 A.M. (London time) on each LIBOR Determination Date, but in
no event later than 11:00 A.M. (London time) on the Business Day immediately
following each LIBOR Determination Date, the Calculation Agent will calculate
the interest rate (rounded to the nearest cent, with half a cent being rounded
upwards) for the related Distribution Date, and will communicate such rate and
amount to the Depositor, the Administrative Trustees, the Note Trustee, the
Property Trustee (if the Property Trustee is not the Calculation Agent), each
Paying Agent and the Depositary. The Calculation Agent will also specify to the
Administrative Trustee the quotations upon which the foregoing rates and amounts
are based and, in any event, the Calculation Agent shall notify the
Administrative Trustees before 5:00 P.M. (London time) on each LIBOR
Determination Date that either: (i) it has determined or is in the process of
determining the foregoing rates and amounts or (ii) it has not determined and is
not in the process of determining the foregoing rates and amounts, together with
its reasons therefor. The Calculation Agent’s determination of the foregoing
rates and amounts for any Distribution Date will (in the absence of manifest
error) be final and binding upon all parties. For the sole purpose of
calculating the interest rate for the

24



--------------------------------------------------------------------------------



 



Trust Securities, “Business Day” shall be defined as any day on which dealings
in deposits in Dollars are transacted in the London interbank market.
     Section 4.11. Certain Accounting Matters.
     (a) At all times during the existence of the Trust, the Administrative
Trustees shall keep, or cause to be kept at the principal office of the Trust in
the United States, as defined for purposes of Treasury Regulations section
301.7701-7, full books of account, records and supporting documents, which shall
reflect in reasonable detail each transaction of the Trust. The books of account
shall be maintained on the accrual method of accounting, in accordance with U.S.
generally accepted accounting principles, consistently applied.
     (b) The Administrative Trustees shall either (i) if the Guarantor is then
subject to such reporting requirements, cause each Form 10-K and Form 10-Q
prepared by the Guarantor and filed with the Commission in accordance with the
Exchange Act to be delivered to each Holder, with a copy to the Property
Trustee, within thirty (30) days after the filing thereof or (ii) cause to be
prepared at the principal office of the Trust in the United States, as defined
for purposes of Treasury Regulations section 301.7701-7, and delivered to each
of the Holders, with a copy to the Property Trustee, within ninety (90) days
after the end of each Fiscal Year, annual financial statements of the Trust,
including a balance sheet of the Trust as of the end of such Fiscal Year, and
the related statements of income or loss.
     (c) For so long as the Guarantor (or if applicable, the Depositor) intends
to file its annual and quarterly information with the Commission in electronic
form pursuant to Regulation S-T of the Commission using the Commission’s
Electronic Data Gathering, Analysis and Retrieval (“EDGAR”) system, the
Administrative Trustees shall notify the Property Trustee in the manner
prescribed herein of each such annual and quarterly filing. The Property Trustee
is hereby authorized and directed to access the EDGAR system for purposes of
retrieving the financial information so filed. Compliance with the foregoing
shall constitute delivery by the Administrative Trustees of its financial
statements to the Property Trustee in compliance with the provisions of Section
314(a) of the Trust Indenture Act, if applicable. The Property Trustee shall
have no duty to search for or obtain any electronic or other filings that the
Guarantor (or if applicable, the Depositor) makes with the Commission,
regardless of whether such filings are periodic, supplemental or otherwise.
Delivery of reports, information and documents to the Property Trustee pursuant
to this Section 4.11(c) shall be solely for purposes of compliance with this
Section 4.11 and, if applicable, with Section 314(a) of the Trust Indenture Act.
The Property Trustee’s receipt of such reports, information and documents shall
not constitute notice to it of the content thereof or any matter determinable
from the content thereof, including the Depositor’s compliance with any of its
covenants hereunder, as to which the Property Trustee is entitled to rely upon
Officers’ Certificates.
     (d) The Trust shall maintain one or more bank accounts in the United
States, as defined for purposes of Treasury Regulations section 301.7701-7, in
the name and for the sole benefit of the Trust; provided, however, that all
payments of funds in respect of the Notes held by the Property Trustee shall be
made directly to the Payment Account and no other funds of the Trust shall be
deposited in the Payment Account. The sole signatories for such accounts
(including the Payment Account) shall be designated by the Property Trustee.

25



--------------------------------------------------------------------------------



 



ARTICLE V
SECURITIES
     Section 5.1. Initial Ownership.
     Upon the creation of the Trust and the contribution by the Depositor
referred to in Section 2.3 and until the issuance of the Trust Securities, and
at any time during which no Trust Securities are Outstanding, the Depositor
shall be the sole beneficial owner of the Trust.
     Section 5.2. Authorized Trust Securities.
     The Trust shall be authorized to issue one series of Preferred Securities
having an aggregate Liquidation Amount of Fifty Million dollars ($50,000,000)
and one series of Common Securities having an aggregate Liquidation Amount of
One Million Five Hundred Forty-Five Thousand dollars ($1,545,000).
     Section 5.3. Issuance of the Common Securities; Subscription and Purchase
of Notes.
     On the Closing Date, an Administrative Trustee, on behalf of the Trust,
shall execute and deliver to the Depositor Common Securities Certificates,
registered in the name of the Depositor, evidencing an aggregate of 1,545 Common
Securities having an aggregate Liquidation Amount of One Million Five Hundred
Forty-Five Thousand dollars ($1,545,000), against receipt by the Trust of the
aggregate purchase price of such Common Securities of One Million Five Hundred
Forty-Five Thousand dollars ($1,545,000). Contemporaneously therewith and with
the sale by the Trust to the Holders of an aggregate of 50,000 Preferred
Securities having an aggregate Liquidation Amount of Fifty Million dollars
($50,000,000), an Administrative Trustee, on behalf of the Trust, shall
subscribe for and purchase from the Depositor Notes, to be registered in the
name of the Property Trustee on behalf of the Trust and having an aggregate
principal amount equal to Fifty-One Million Five Hundred Forty-Five Thousand
dollars ($51,545,000), and, in satisfaction of the purchase price for such
Notes, the Property Trustee, on behalf of the Trust, shall deliver to the
Depositor the sum of Fifty-One Million Five Hundred Forty-Five Thousand dollars
($51,545,000) (being the sum of the aggregate amount paid by the Holders for the
Preferred Securities and the amount paid by the Depositor for the Common
Securities).
     Section 5.4. The Securities Certificates.
     (a) The Preferred Securities Certificates shall be issued in minimum
denominations of $100,000 Liquidation Amount and integral multiples of $1,000 in
excess thereof, and the Common Securities Certificates shall be issued in
minimum denominations of $10,000 Liquidation Amount and integral multiples of
$1,000 in excess thereof. The Securities Certificates shall be executed on
behalf of the Trust by manual or facsimile signature of at least one
Administrative Trustee. Securities Certificates bearing the signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign such Securities Certificates on behalf of the Trust shall be
validly issued and entitled to the benefits of this Trust Agreement,
notwithstanding that such individuals or any of them shall have ceased to be so
authorized prior to the delivery of such Securities Certificates or did not have
such authority at the date of delivery of such Securities Certificates.

26



--------------------------------------------------------------------------------



 



     (b) On the Closing Date, upon the written order of an authorized officer of
the Depositor, the Administrative Trustees shall cause Securities Certificates
to be executed on behalf of the Trust and delivered, without further corporate
action by the Depositor, in authorized denominations.
     (c) The Preferred Securities issued to QIB/QPs and/or the Purchaser shall
be, except as provided in Section 5.6, Book-Entry Preferred Securities issued in
the form of one or more Global Preferred Securities registered in the name of
the Depositary, or its nominee and deposited with the Depositary or the Property
Trustee as custodian for the Depositary for credit by the Depositary to the
respective accounts of the Depositary Participants thereof (or such other
accounts as they may direct). The Preferred Securities issued to a Person other
than a QIB/QP shall be issued in the form of Definitive Preferred Securities
Certificates.
     (d) A Preferred Security shall not be valid until authenticated by the
manual signature of an authorized signatory of the Property Trustee. Such
signature shall be conclusive evidence that the Preferred Security has been
authenticated under this Trust Agreement. Upon written order of the Trust signed
by one Administrative Trustee, the Property Trustee shall authenticate and
deliver one or more Preferred Security Certificates evidencing the Preferred
Securities for original issue. The Property Trustee may appoint an
authenticating agent that is a U.S. Person acceptable to the Trust to
authenticate the Preferred Securities. A Common Security need not be so
authenticated and shall be valid upon execution by one or more Administrative
Trustees. The form of the certificate of authentication is specified in
Section 5.13.
     (e) Upon issuance of the Trust Securities as provided in this Trust
Agreement, the Trust Securities so issued shall be deemed to be validly issued,
fully paid and non-assessable, and each Holder thereof shall be entitled to the
benefits provided by this Trust Agreement.
     Section 5.5. Rights of Holders.
     The Trust Securities shall have no, and the issuance of the Trust
Securities is not subject to, preemptive or similar rights and when issued and
delivered to Holders against payment of the purchase price therefor will be
fully paid and non-assessable by the Trust. Except as provided in
Section 5.11(b), the Holders of the Trust Securities, in their capacities as
such, shall be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware.
     Section 5.6. Book-Entry Preferred Securities.
     (a) A Global Preferred Security may be exchanged, in whole or in part, for
Definitive Preferred Securities Certificates registered in the names of the
Owners only if such exchange complies with Section 5.7 and (i) the Depositary
advises the Administrative Trustees and the Property Trustee in writing that the
Depositary is no longer willing or able properly to discharge its
responsibilities with respect to the Global Preferred Security, and no qualified
successor is appointed by the Administrative Trustees within ninety (90) days of
receipt of such notice, (ii) the Depositary ceases to be a clearing agency
registered under the Exchange Act and the Administrative Trustees fail to
appoint a qualified successor within ninety (90) days of obtaining knowledge of
such event, (iii) the Administrative Trustees at their option advise the
Property

27



--------------------------------------------------------------------------------



 



Trustee in writing that the Trust elects to terminate the book-entry system
through the Depositary or (iv) a Note Event of Default has occurred and is
continuing. Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) above in this Section 5.6(a), the Administrative Trustees shall
notify the Depositary and instruct the Depositary to notify all Owners of
Book-Entry Preferred Securities, the Delaware Trustee and the Property Trustee
of the occurrence of such event and of the availability of the Definitive
Preferred Securities Certificates to Owners of the Preferred Securities
requesting the same. Upon the issuance of Definitive Preferred Securities
Certificates, the Trustees shall recognize the Holders of the Definitive
Preferred Securities Certificates as Holders. Notwithstanding the foregoing, if
an Owner of a beneficial interest in a Global Preferred Security wishes at any
time to transfer an interest in such Global Preferred Security to a Person other
than a QIB/QP and/or the Purchaser, such transfer shall be effected, subject to
the Applicable Depositary Procedures, in accordance with the provisions of this
Section 5.6 and Section 5.7, and the transferee shall receive a Definitive
Preferred Securities Certificate in connection with such transfer. A holder of a
Definitive Preferred Securities Certificate that is a QIB/QP or the Purchaser
may, upon request and in accordance with the provisions of this Section 5.6 and
Section 5.7, exchange such Definitive Preferred Securities Certificate for a
beneficial interest in a Global Preferred Security.
     (b) If any Global Preferred Security is to be exchanged for Definitive
Preferred Securities Certificates or canceled in part, or if any Definitive
Preferred Securities Certificate is to be exchanged in whole or in part for any
Global Preferred Security, then either (i) such Global Preferred Security shall
be so surrendered for exchange or cancellation as provided in this Article V or
(ii) the aggregate Liquidation Amount represented by such Global Preferred
Security shall be reduced, subject to Section 5.4, or increased by an amount
equal to the Liquidation Amount represented by that portion of the Global
Preferred Security to be so exchanged or canceled, or equal to the Liquidation
Amount represented by such Definitive Preferred Securities Certificates to be so
exchanged for any Global Preferred Security, as the case may be, by means of an
appropriate adjustment made on the records of the Securities Registrar,
whereupon the Property Trustee, in accordance with the Applicable Depositary
Procedures, shall instruct the Depositary or its authorized representative to
make a corresponding adjustment to its records. Upon any such surrender to the
Administrative Trustees or the Securities Registrar of any Global Preferred
Security or Securities by the Depositary, accompanied by registration
instructions, the Administrative Trustees, or any one of them, shall execute the
Definitive Preferred Securities Certificates in accordance with the instructions
of the Depositary and the Property Trustee, upon receipt thereof, shall
authenticate and deliver such Definitive Preferred Securities Certificates. None
of the Securities Registrar or the Trustees shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be fully
protected in relying on, such instructions.
     (c) Every Securities Certificate executed and delivered upon registration
or transfer of, or in exchange for or in lieu of, a Global Preferred Security or
any portion thereof shall be executed and delivered in the form of, and shall
be, a Global Preferred Security, unless such Securities Certificate is
registered in the name of a Person other than the Depositary for such Global
Preferred Security or a nominee thereof.
     (d) The Depositary or its nominee, as registered owner of a Global
Preferred Security, shall be the Holder of such Global Preferred Security for
all purposes under this Trust

28



--------------------------------------------------------------------------------



 



Agreement and the Global Preferred Security, and Owners with respect to a Global
Preferred Security shall hold such interests pursuant to the Applicable
Depositary Procedures. The Securities Registrar and the Trustees shall be
entitled to deal with the Depositary for all purposes of this Trust Agreement
relating to the Global Preferred Securities (including the payment of the
Liquidation Amount of and Distributions on the Book-Entry Preferred Securities
represented thereby and the giving of instructions or directions by Owners of
Book-Entry Preferred Securities represented thereby and the giving of notices)
as the sole Holder of the Book-Entry Preferred Securities represented thereby
and shall have no obligations to the Owners thereof. None of the Trustees nor
the Securities Registrar shall have any liability in respect of any transfers
effected by the Depositary.
     (e) The rights of the Owners of the Book-Entry Preferred Securities shall
be exercised only through the Depositary and shall be limited to those
established by law, the Applicable Depositary Procedures and agreements between
such Owners and the Depositary and/or the Depositary Participants; provided,
that solely for the purpose of determining whether the Holders of the requisite
amount of Preferred Securities have voted on any matter provided for in this
Trust Agreement, to the extent that Preferred Securities are represented by a
Global Preferred Security, the Trustees may conclusively rely on, and shall be
fully protected in relying on, any written instrument (including a proxy)
delivered to the Property Trustee by the Depositary or a Depositary Participant
setting forth the Owners’ votes or assigning the right to vote on any matter to
any other Persons either in whole or in part. To the extent that Preferred
Securities are represented by a Global Preferred Security, the initial
Depositary will make book-entry transfers among the Depositary Participants and
receive and transmit payments on the Preferred Securities that are represented
by a Global Preferred Security to such Depositary Participants, and none of the
Depositor or the Trustees shall have any responsibility or obligation with
respect thereto.
     (f) To the extent that a notice or other communication to the Holders is
required under this Trust Agreement, for so long as Preferred Securities are
represented by a Global Preferred Security, the Trustees shall give all such
notices and communications to the Depositary and shall have no obligations to
the Owners.
     Section 5.7. Registration of Transfer and Exchange of Preferred Securities
Certificates.
     (a) The Property Trustee shall keep or cause to be kept, at the Corporate
Trust Office, a register or registers (the “Securities Register”) in which the
registrar and transfer agent with respect to the Trust Securities (the
“Securities Registrar”), subject to such reasonable regulations as it may
prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates and registration of transfers
and exchanges of Preferred Securities Certificates as herein provided. The
Person acting as the Property Trustee shall at all times also be the Securities
Registrar. The provisions of Article VIII shall apply to the Property Trustee in
its role as Securities Registrar.
     (b) Subject to Section 5.7(d), upon surrender for registration of transfer
of any Preferred Securities Certificate at the office or agency maintained
pursuant to Section 5.7(f), the Administrative Trustees or any one of them shall
execute by manual or facsimile signature and deliver to the Property Trustee,
and upon receipt thereof the Property Trustee shall authenticate

29



--------------------------------------------------------------------------------



 



and deliver, in the name of the designated transferee or transferees, one or
more new Preferred Securities Certificates in authorized denominations of a like
aggregate Liquidation Amount as may be required by this Trust Agreement dated
the date of execution by such Administrative Trustee or Trustees. At the option
of a Holder, Preferred Securities Certificates may be exchanged for other
Preferred Securities Certificates in authorized denominations and of a like
aggregate Liquidation Amount upon surrender of the Preferred Securities
Certificate to be exchanged at the office or agency maintained pursuant to
Section 5.7(f). Whenever any Preferred Securities Certificates are so
surrendered for exchange, the Administrative Trustees or any one of them shall
execute by manual or facsimile signature and deliver to the Property Trustee,
and upon receipt thereof the Property Trustee shall authenticate and deliver,
the Preferred Securities Certificates that the Holder making the exchange is
entitled to receive.
     (c) The Securities Registrar shall not be required (i) to issue, register
the transfer of or exchange any Preferred Security during a period beginning at
the opening of business fifteen (15) days before the day of selection for
redemption of such Preferred Securities pursuant to Article IV and ending at the
close of business on the day of mailing of the notice of redemption or (ii) to
register the transfer of or exchange any Preferred Security so selected for
redemption in whole or in part, except, in the case of any such Preferred
Security to be redeemed in part, any portion thereof not to be redeemed.
     (d) Every Preferred Securities Certificate presented or surrendered for
registration of transfer or exchange shall be duly endorsed, or be accompanied
by a written instrument of transfer in form satisfactory to the Securities
Registrar duly executed by the Holder or such Holder’s attorney duly authorized
in writing and accompanied by a certificate of the transferee substantially in
the form set forth as Exhibit E attached hereto.
     (e) No service charge shall be made for any registration of transfer or
exchange of Preferred Securities Certificates, but the Property Trustee on
behalf of the Trust may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Preferred Securities Certificates.
     (f) The Administrative Trustees shall designate an office or offices or
agency or agencies where Preferred Securities Certificates may be surrendered
for registration of transfer or exchange and initially designate the Corporate
Trust Office as the office and agency for such purposes. The Administrative
Trustees shall give prompt written notice to the Depositor, the Property Trustee
and to the Holders of any change in the location of any such office or agency.
     (g) The Preferred Securities may only be transferred to a “Qualified
Purchaser” as such term is defined in Section 2(a)(51) of the Investment Company
Act.
     (h) Neither the Property Trustee nor the Securities Registrar shall be
responsible for ascertaining whether any transfer hereunder complies with the
registration provisions of or any exemptions from the Securities Act, applicable
state securities laws or the applicable laws of any other jurisdiction, ERISA,
the Code or the Investment Company Act; provided, that if a Preferred Securities
Certificate is specifically required by the express terms of this Section 5.7 to
be delivered to the Property Trustee or the Securities Registrar by a Holder or
transferee of a Preferred Security, Property Trustee and the Securities
Registrar shall be under a duty to receive

30



--------------------------------------------------------------------------------



 



and examine the same to determine whether the Preferred Securities Certificate
substantially conforms on its face to the requirements of this Trust Agreement
and shall promptly notify the party delivering the same if such Preferred
Securities Certificate does not comply with such terms.
     Section 5.8. Mutilated, Destroyed, Lost or Stolen Securities Certificates.
     (a) If any mutilated Securities Certificate shall be surrendered to the
Securities Registrar together with such security or indemnity as may be required
by the Securities Registrar to save each of the Trustees harmless, the
Administrative Trustees, or any one of them, on behalf of the Trust, shall
execute and make available for delivery and, with respect to Preferred
Securities, the Property Trustee shall authenticate, in exchange therefor a new
Securities Certificate of like class, tenor and denomination.
     (b) If the Securities Registrar shall receive evidence to its satisfaction
of the destruction, loss or theft of any Securities Certificate and there shall
be delivered to the Securities Registrar such security or indemnity as may be
required by it to save each of the Trustees harmless, then in the absence of
notice that such Securities Certificate shall have been acquired by a protected
purchaser, the Administrative Trustees, or any one of them, on behalf of the
Trust, shall execute and make available for delivery, and, with respect to
Preferred Securities, the Property Trustee shall authenticate, in exchange for
or in lieu of any such destroyed, lost or stolen Securities Certificate, a new
Securities Certificate of like class, tenor and denomination.
     (c) In connection with the issuance of any new Securities Certificate under
this Section 5.8, the Administrative Trustees or the Securities Registrar may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection therewith.
     (d) Any duplicate Securities Certificate issued pursuant to this
Section 5.8 shall constitute conclusive evidence of an undivided beneficial
interest in the assets of the Trust corresponding to that evidenced by the
mutilated, lost, stolen or destroyed Securities Certificate, as if originally
issued, whether or not the lost, stolen or destroyed Securities Certificate
shall be found at any time.
     (e) If any such mutilated, destroyed, lost or stolen Securities Certificate
has become or is about to become due and payable, the Depositor in its
discretion may provide the Property Trustee or the Paying Agent, as applicable,
with the funds to pay such Trust Security and upon receipt of such funds, the
Property Trustee or the Paying Agent, as applicable, shall pay such Trust
Security instead of issuing a new Securities Certificate.
     (f) The provisions of this Section 5.8 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
of mutilated, destroyed, lost or stolen Securities Certificates.
     Section 5.9. Persons Deemed Holders.
     The Trustees and the Securities Registrar shall each treat the Person in
whose name any Securities Certificate shall be registered in the Securities
Register as the owner of the Trust

31



--------------------------------------------------------------------------------



 



Securities evidenced by such Securities Certificate for the purpose of receiving
Distributions and for all other purposes whatsoever, and none of the Trustees
and the Securities Registrar shall be bound by any notice to the contrary.
     Section 5.10. Cancellation.
     All Preferred Securities Certificates surrendered for registration of
transfer or exchange or for payment shall, if surrendered to any Person other
than the Property Trustee, be delivered to the Property Trustee, and any such
Preferred Securities Certificates and Preferred Securities Certificates
surrendered directly to the Property Trustee for any such purpose shall be
promptly canceled by the Property Trustee. The Administrative Trustees may at
any time deliver to the Property Trustee for cancellation any Preferred
Securities Certificates previously delivered hereunder that the Administrative
Trustees may have acquired in any manner whatsoever, and all Preferred
Securities Certificates so delivered shall be promptly canceled by the Property
Trustee. No Preferred Securities Certificates shall be executed and delivered in
lieu of or in exchange for any Preferred Securities Certificates canceled as
provided in this Section 5.10, except as expressly permitted by this Trust
Agreement. All canceled Preferred Securities Certificates shall be retained by
the Property Trustee in accordance with its customary practices.
     Section 5.11. Ownership of Common Securities by Depositor.
     (a) On the Closing Date, the Depositor shall acquire, and thereafter shall
retain, beneficial and record ownership of the Common Securities. Neither the
Depositor nor any successor Holder of the Common Securities may transfer less
than all of the Common Securities, and the Depositor or any such successor
Holder may transfer the Common Securities only (i) in connection with a
consolidation or merger of the Depositor into another Person, or any conveyance,
transfer or lease by the Depositor of its properties and assets substantially as
an entirety to any Person (in which event such Common Securities will be
transferred to such surviving entity, transferee or lessee, as the case may be),
pursuant to Section 8.1 of the Indenture or (ii) to the Depositor or an
Affiliate of the Depositor, in each such case in compliance with applicable law
(including the Securities Act, and applicable state securities and blue sky
laws). To the fullest extent permitted by law, any attempted transfer of the
Common Securities other than as set forth in the immediately preceding sentence
shall be void. The Administrative Trustees shall cause each Common Securities
Certificate issued to the Depositor to contain a legend stating substantially
“THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW
AND SECTION 5.11 OF THE TRUST AGREEMENT.”
     (b) Any Holder of the Common Securities shall be liable for the debts and
obligations of the Trust in the manner and to the extent set forth with respect
to the Depositor and agrees that it shall be subject to all liabilities to which
the Depositor may be subject and, prior to becoming such a Holder, shall deliver
to the Administrative Trustees an instrument of assumption satisfactory to such
Trustees.

32



--------------------------------------------------------------------------------



 



     Section 5.12. Restrictive Legends.
     (a) Each Preferred Security Certificate shall bear a legend in
substantially the following form:
“IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.
UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO CAPITALSOURCE TRUST PREFERRED SECURITIES 2006-1 OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO.
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.]
THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.
THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE TRUST
OR (II) TO

33



--------------------------------------------------------------------------------



 



A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED PURCHASER” (AS
DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED),
AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY PREFERRED SECURITIES FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.
THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
PROVISIONS OF AN AMENDED AND RESTATED TRUST AGREEMENT OF CAPITALSOURCE TRUST
PREFERRED SECURITIES 2006-1 DATED AS OF FEBRUARY 22, 2006 (A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE ISSUER) AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE
WITH THE PROVISIONS OF SUCH TRUST AGREEMENT. THE HOLDER OF THIS PREFERRED
SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF ALSO
AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL
RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”). OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR
SIMILAR LAW (EACH A “PLAN”). OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN. ANY PURCHASER OR HOLDER OF THE PREFERRED SECURITIES OR
ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND
HOLDING THEREOF THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.”

34



--------------------------------------------------------------------------------



 



     (b) The above legend shall not be removed from any of the Preferred
Securities Certificates unless there is delivered to the Property Trustee and
the Depositor satisfactory evidence, which may include an opinion of counsel, as
may be reasonably required to ensure that any future transfers thereof may be
made without restriction under or violation of the provisions of the Securities
Act and other applicable law. Upon provision of such satisfactory evidence, one
or more of the Administrative Trustees on behalf of the Trust shall execute and
deliver to the Property Trustee, and the Property Trustee shall authenticate and
deliver, at the written direction of the Administrative Trustees and the
Depositor, Preferred Securities Certificates that do not bear the legend.
     Section 5.13. Form of Certificate of Authentication.
     The Property Trustee’s certificate of authentication shall be in
substantially the following form:
          This is one of the Preferred Securities referred to in the
within-mentioned Trust Agreement.

          Dated:   JPMORGAN CHASE BANK, NATIONAL     ASSOCIATION, not in its
individual capacity, but     solely as Property Trustee
 
       
 
  By:    
 
       
 
      Authorized Signatory

ARTICLE VI
MEETINGS; VOTING; ACTS OF HOLDERS
     Section 6.1. Notice of Meetings.
     Notice of all meetings of the Holders of the Preferred Securities, stating
the time, place and purpose of the meeting, shall be given by the Property
Trustee pursuant to Section 10.8 to each Holder of Preferred Securities, at such
Holder’s registered address, at least fifteen (15) days and not more than ninety
(90) days before the meeting. At any such meeting, any business properly before
the meeting may be so considered whether or not stated in the notice of the
meeting. Any adjourned meeting may be held as adjourned without further notice.
     Section 6.2. Meetings of Holders of the Preferred Securities.
     (a) No annual meeting of Holders is required to be held. The Property
Trustee, however, shall call a meeting of the Holders of the Preferred
Securities to vote on any matter upon the written request of the Holders of at
least twenty five percent (25%) in aggregate Liquidation Amount of the
Outstanding Preferred Securities and the Administrative Trustees or the Property
Trustee may, at any time in their discretion, call a meeting of the Holders of
the Preferred Securities to vote on any matters as to which such Holders are
entitled to vote.

35



--------------------------------------------------------------------------------



 



     (b) The Holders of at least a Majority in Liquidation Amount of the
Preferred Securities, present in person or by proxy, shall constitute a quorum
at any meeting of the Holders of the Preferred Securities.
     (c) If a quorum is present at a meeting, an affirmative vote by the Holders
present, in person or by proxy, holding Preferred Securities representing at
least a Majority in Liquidation Amount of the Preferred Securities held by the
Holders present, either in person or by proxy, at such meeting shall constitute
the action of the Holders of the Preferred Securities, unless this Trust
Agreement requires a lesser or greater number of affirmative votes.
     Section 6.3. Voting Rights.
     Holders shall be entitled to one vote for each $10,000 of Liquidation
Amount represented by their Outstanding Trust Securities in respect of any
matter as to which such Holders are entitled to vote.
     Section 6.4. Proxies, Etc.
     At any meeting of Holders, any Holder entitled to vote thereat may vote by
proxy; provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if more than one of them shall be
present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities. A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise and the burden of proving invalidity shall rest on the
challenger. No proxy shall be valid more than three (3) years after its date of
execution.
     Section 6.5. Holder Action by Written Consent.
     Any action that may be taken by Holders at a meeting may be taken without a
meeting and without prior notice if Holders holding at least a Majority in
Liquidation Amount of all Preferred Securities entitled to vote in respect of
such action (or such lesser or greater proportion thereof as shall be required
by any other provision of this Trust Agreement) shall consent to the action in
writing; provided, that notice of such action is promptly provided to the
Holders of Preferred Securities that did not consent to such action. Any action
that may be taken by the Holders of all the Common Securities may be taken
without a meeting and without prior notice if such Holders shall consent to the
action in writing.
     Section 6.6. Record Date for Voting and Other Purposes.
     Except as provided in Section 6.10(a), for the purposes of determining the
Holders who are entitled to notice of and to vote at any meeting or to act by
written consent, or to participate

36



--------------------------------------------------------------------------------



 



in any distribution on the Trust Securities in respect of which a record date is
not otherwise provided for in this Trust Agreement, or for the purpose of any
other action, the Administrative Trustees may from time to time fix a date, not
more than ninety (90) days prior to the date of any meeting of Holders or the
payment of a Distribution or other action, as the case may be, as a record date
for the determination of the identity of the Holders of record for such
purposes.
     Section 6.7. Acts of Holders.
     (a) Any request, demand, authorization, direction, notice, consent, waiver
or other action provided or permitted by this Trust Agreement to be given, made
or taken by Holders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Holders in person or by an agent
thereof duly appointed in writing; and, except as otherwise expressly provided
herein, such action shall become effective when such instrument or instruments
are delivered to an Administrative Trustee. Such instrument or instruments (and
the action embodied therein and evidenced thereby) are herein sometimes referred
to as the “Act” of the Holders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Trust Agreement and conclusive in favor of
the Trustees, if made in the manner provided in this Section 6.7.
     (b) The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than such signer’s individual capacity, such
certificate or affidavit shall also constitute sufficient proof of such signer’s
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that any Trustee receiving the same deems sufficient.
     (c) The ownership of Trust Securities shall be proved by the Securities
Register.
     (d) Any request, demand, authorization, direction, notice, consent, waiver
or other Act of the Holder of any Trust Security shall bind every future Holder
of the same Trust Security and the Holder of every Trust Security issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof
in respect of anything done, omitted or suffered to be done by the Trustees, the
Administrative Trustees or the Trust in reliance thereon, whether or not
notation of such action is made upon such Trust Security.
     (e) Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Trust Security may do so with
regard to all or any part of the Liquidation Amount of such Trust Security or by
one or more duly appointed agents each of which may do so pursuant to such
appointment with regard to all or any part of such Liquidation Amount.
     (f) If any dispute shall arise among the Holders or the Trustees with
respect to the authenticity, validity or binding nature of any request, demand,
authorization, direction, notice,

37



--------------------------------------------------------------------------------



 



consent, waiver or other Act of such Holder or Trustee under this Article VI,
then the determination of such matter by the Property Trustee shall be
conclusive with respect to such matter.
     Section 6.8. Inspection of Records.
     Upon reasonable written notice to the Administrative Trustees and the
Property Trustee, the records of the Trust shall be open to inspection by any
Holder during normal business hours for any purpose reasonably related to such
Holder’s interest as a Holder.
     Section 6.9. Limitations on Voting Rights.
     (a) Except as expressly provided in this Trust Agreement and in the
Indenture and as otherwise required by law, no Holder of Preferred Securities
shall have any right to vote or in any manner otherwise control the
administration, operation and management of the Trust or the obligations of the
parties hereto, nor shall anything herein set forth, or contained in the terms
of the Securities Certificates, be construed so as to constitute the Holders
from time to time as partners or members of an association.
     (b) So long as any Notes are held by the Property Trustee on behalf of the
Trust, the Property Trustee shall not (i) direct the time, method and place of
conducting any proceeding for any remedy available to the Note Trustee or
exercise any trust or power conferred on the Property Trustee with respect to
the Notes, (ii) waive any past default that may be waived under Section 5.13 of
the Indenture or waive compliance with any covenant or condition under
Section 10.7 of the Indenture, (iii) exercise any right to rescind or annul a
declaration that the principal of all the Notes shall be due and payable or
(iv) consent to any amendment, modification or termination of the Indenture or
the Notes, where such consent shall be required, without, in each case,
obtaining the prior approval of the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities; provided, that where a consent
under the Indenture would require the consent of each holder of Notes (or each
Holder of Preferred Securities) affected thereby, no such consent shall be given
by the Property Trustee without the prior written consent of each Holder of
Preferred Securities. The Property Trustee shall not revoke any action
previously authorized or approved by a vote of the Holders of the Preferred
Securities, except by a subsequent vote of the Holders of the Preferred
Securities. In addition to obtaining the foregoing approvals of the Holders of
the Preferred Securities, prior to taking any of the foregoing actions, the
Property Trustee shall, at the expense of the Depositor, obtain an Opinion of
Counsel experienced in such matters to the effect that such action shall not
cause the Trust to be taxable as a corporation or classified as other than a
grantor trust for United States federal income tax purposes.
     (c) If any proposed amendment to the Trust Agreement provides for, or the
Trustees otherwise propose to effect, (i) any action that would adversely affect
in any material respect the powers, preferences or special rights of the
Preferred Securities, whether by way of amendment to this Trust Agreement or
otherwise or (ii) the dissolution, winding-up or termination of the Trust, other
than pursuant to the terms of this Trust Agreement, then the Holders of
Outstanding Preferred Securities as a class will be entitled to vote on such
amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of at least a

38



--------------------------------------------------------------------------------



 



Majority in Liquidation Amount of the Preferred Securities. Notwithstanding any
other provision of this Trust Agreement, no amendment to this Trust Agreement
may be made if, as a result of such amendment, it would cause the Trust to be
taxable as a corporation or classified as other than a grantor trust for United
States federal income tax purposes.
     Section 6.10. Acceleration of Maturity; Rescission of Annulment; Waivers of
Past Defaults.
     (a) For so long as any Preferred Securities remain Outstanding, if, upon a
Note Event of Default, the Note Trustee fails or the holders of not less than
twenty five percent (25%) in principal amount of the outstanding Notes fail to
declare the principal of all of the Notes to be immediately due and payable, the
Holders of at least twenty five percent (25%) in Liquidation Amount of the
Preferred Securities then Outstanding shall have the right to make such
declaration by a notice in writing to the Property Trustee, the Depositor, the
Guarantor and the Note Trustee. At any time after a declaration of acceleration
with respect to the Notes has been made and before a judgment or decree for
payment of the money due has been obtained by the Note Trustee as provided in
the Indenture, the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities, by written notice to the Property Trustee, the Depositor,
the Guarantor and the Note Trustee, may rescind and annul such declaration and
its consequences if:
          (i) the Depositor or the Guarantor has paid or deposited with the Note
Trustee a sum sufficient to pay:
     (A) all overdue installments of interest on all of the Notes;
     (B) any accrued Additional Interest on all of the Notes;
     (C) the principal of and any premium, if any, on any Notes that have become
due otherwise than by such declaration of acceleration and interest and
Additional Interest thereon at the rate borne by the Notes; and
     (D) all sums paid or advanced by the Note Trustee under the Indenture and
the reasonable compensation, expenses, disbursements and advances of the Note
Trustee, the Property Trustee and their agents and counsel; and
      (ii) all Note Events of Default, other than the non-payment of the
principal of the Notes that has become due solely by such acceleration, have
been cured or waived as provided in Section 5.13 of the Indenture.
     Upon receipt by the Property Trustee of written notice requesting such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Preferred Securities, a record date shall be established for determining Holders
of Outstanding Preferred Securities entitled to join in such notice, which
record date shall be at the close of business on the day the Property Trustee
receives such notice. The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to join in such notice,
whether or not such Holders remain Holders after such record date; provided,
that, unless such declaration of acceleration, or rescission and annulment, as
the case may be, shall have become effective by virtue of the requisite
percentage having joined in such notice prior to the day that is ninety
(90) days after

39



--------------------------------------------------------------------------------



 



such record date, such notice of declaration of acceleration, or rescission and
annulment, as the case may be, shall automatically and without further action by
any Holder be canceled and of no further effect. Nothing in this paragraph shall
prevent a Holder, or a proxy of a Holder, from giving, after expiration of such
ninety (90)-day period, a new written notice of declaration of acceleration, or
rescission and annulment thereof, as the case may be, that is identical to a
written notice that has been canceled pursuant to the proviso to the immediately
preceding sentence, in which event a new record date shall be established
pursuant to the provisions of this Section 6.10(a).
     (b) For so long as any Preferred Securities remain Outstanding, to the
fullest extent permitted by law and subject to the terms of this Trust Agreement
and the Indenture, upon a Note Event of Default specified in paragraph (a) or
(b) of Section 5.1 of the Indenture, any Holder of Preferred Securities shall
have the right to institute a proceeding directly against the Depositor or the
Guarantor, pursuant to Section 5.8 of the Indenture, for enforcement of payment
to such Holder of any amounts payable in respect of Notes having an aggregate
principal amount equal to the aggregate Liquidation Amount of the Preferred
Securities of such Holder. Except as set forth in Section 6.10(a) and this
Section 6.10(b), the Holders of Preferred Securities shall have no right to
exercise directly any right or remedy available to the holders of, or in respect
of, the Notes.
     (c) Notwithstanding paragraphs (a) and (b) of this Section 6.10, the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders of all the Preferred Securities, waive any Note
Event of Default, except any Note Event of Default arising from the failure to
pay any principal of, premium, if any, or interest on (including any Additional
Interest) the Notes (unless such Note Event of Default has been cured and a sum
sufficient to pay all matured installments of interest and all principal and
premium, if any, on all Notes due otherwise than by acceleration has been
deposited with the Note Trustee) or a Note Event of Default in respect of a
covenant or provision that under the Indenture cannot be modified or amended
without the consent of the holder of each outstanding Note. Upon any such
waiver, such Note Event of Default shall cease to exist and any Note Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of the Indenture; but no such waiver shall affect any subsequent Note Event of
Default or impair any right consequent thereon.
     (d) Notwithstanding paragraphs (a) and (b) of this Section 6.10, the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders of all the Preferred Securities, waive any past
Event of Default and its consequences except any Event of Default which is
attributable to a Note Event of Default which may not be waived pursuant to
paragraph (c) of this Section 6.10. Upon such waiver, any such Event of Default
shall cease to exist, and any Event of Default arising therefrom shall be deemed
to have been cured, for every purpose of this Trust Agreement, but no such
waiver shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.
     (e) The Holders of a Majority in Liquidation Amount of the Preferred
Securities shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Property Trustee in
respect of this Trust Agreement or the Notes or exercising any trust or power
conferred upon the Property Trustee under this Trust Agreement; provided, that,
subject to Sections 8.5 and 8.7, the Property Trustee shall have the right to
decline to follow

40



--------------------------------------------------------------------------------



 



any such direction if the Property Trustee being advised by counsel determines
that the action so directed may not lawfully be taken, or if the Property
Trustee in good faith shall, by an officer or officers of the Property Trustee,
determine that the proceedings so directed would be illegal or involve it in
personal liability or be unduly prejudicial to the rights of Holders not party
to such direction; provided, further, that nothing in this Trust Agreement shall
impair the right of the Property Trustee to take any action deemed proper by the
Property Trustee and which is not inconsistent with such direction.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
     Section 7.1. Representations and Warranties of the Property Trustee and the
Delaware Trustee.
     The Property Trustee and the Delaware Trustee, each severally on behalf of
and as to itself, hereby represents and warrants for the benefit of the
Depositor, the Guarantor and the Holders that:
     (a) the Property Trustee is a national banking association, duly organized
and validly existing under the laws of the United States of America;
     (b) the Property Trustee has full corporate power, authority and legal
right to execute, deliver and perform its obligations under this Trust Agreement
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;
     (c) the Delaware Trustee is a national banking association, duly formed and
validly existing under the laws of the United States of America with its
principal place of business in the State of Delaware;
     (d) the Delaware Trustee has full corporate power, authority and legal
right to execute, deliver and perform its obligations under this Trust Agreement
and has taken all necessary action to authorize the execution, delivery and
performance by it of this Trust Agreement;
     (e) this Trust Agreement has been duly authorized, executed and delivered
by the Property Trustee and the Delaware Trustee and constitutes the legal,
valid and binding agreement of each of the Property Trustee and the Delaware
Trustee enforceable against each of them in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws affecting creditors’ rights generally and to general
principles of equity and the discretion of the court (regardless of whether
considered in a proceeding in equity at law);
     (f) the execution, delivery and performance of this Trust Agreement have
been duly authorized by all necessary corporate or other action on the part of
the Property Trustee and the Delaware Trustee and do not require any approval of
stockholders of the Property Trustee and the Delaware Trustee and such
execution, delivery and performance

41



--------------------------------------------------------------------------------



 



will not (i) violate the Restated Organization Certificate or Articles of
Association, as applicable, or By-laws of the Property Trustee or the Delaware
Trustee, (ii) violate any provision of, or constitute, with or without notice or
lapse of time, a default under, or result in the imposition of any lien on any
properties included in the Trust Property pursuant to the provisions of any
indenture, mortgage, credit agreement, license or other agreement or instrument
to which the Property Trustee or the Delaware Trustee is a party or by which it
or any of its properties or assets is bound or (iii) violate any applicable law,
governmental rule or regulation of the United States or the State of Delaware,
as the case may be, governing the banking, trust or general powers of the
Property Trustee or the Delaware Trustee or any order, judgment or decree
applicable to the Property Trustee or the Delaware Trustee;
     (g) neither the authorization, execution or delivery by the Property
Trustee or the Delaware Trustee of this Trust Agreement nor the consummation of
any of the transactions by the Property Trustee or the Delaware Trustee
contemplated herein requires the consent or approval of, the giving of notice
to, the registration with or the taking of any other action with respect to any
governmental authority or agency under any existing law of the United States or
the State of Delaware governing the banking, and trust or general powers of the
Property Trustee or the Delaware Trustee, as the case may be; and
     (h) to the best of each of the Property Trustee’s and the Delaware
Trustee’s knowledge, there are no proceedings pending or threatened against or
affecting the Property Trustee or the Delaware Trustee in any court or before
any governmental authority, agency or arbitration board or tribunal that,
individually or in the aggregate, would materially and adversely affect the
Trust or would question the right, power and authority of the Property Trustee
or the Delaware Trustee, as the case may be, to enter into or perform its
obligations as one of the Trustees under this Trust Agreement.
     Section 7.2. Representations and Warranties of Depositor.
     The Depositor hereby represents and warrants for the benefit of the Holders
that:
     (a) the Depositor is a limited liability corporation duly organized,
validly existing and in good standing under the laws of its state of formation;
     (b) the Depositor has full limited liability company power, authority and
legal right to execute, deliver and perform its obligations under this Trust
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Trust Agreement;
     (c) this Trust Agreement has been duly authorized, executed and delivered
by the Depositor and constitutes the legal, valid and binding agreement of the
Depositor enforceable against the Depositor in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity;

42



--------------------------------------------------------------------------------



 



     (d) the Securities Certificates issued at the Closing Date on behalf of the
Trust have been duly authorized and will have been duly and validly executed,
issued and delivered by the applicable Trustees pursuant to the terms and
provisions of, and in accordance with the requirements of, this Trust Agreement
and the Holders will be, as of such date, entitled to the benefits of this Trust
Agreement;
     (e) the execution, delivery and performance of this Trust Agreement have
been duly authorized by all necessary limited liability company or other action
on the part of the Depositor and do not require any approval of the members of
the Depositor and such execution, delivery and performance will not (i) violate
the certificate formation or limited liability company operating agreement (or
the organizational documents) of the Depositor or (ii) violate any applicable
law, governmental rule or regulation governing the Depositor or any material
portion of its property or any order, judgment or decree applicable to the
Depositor or any material portion of its property;
     (f) neither the authorization, execution or delivery by the Depositor of
this Trust Agreement nor the consummation of any of the transactions by the
Depositor contemplated herein requires the consent or approval of, the giving of
notice to, the registration with or the taking of any other action with respect
to any governmental authority or agency under any existing law governing the
Depositor or any material portion of its property; and
     (g) there are no proceedings pending or, to the best of the Depositor’s
knowledge, threatened against or affecting the Depositor or any material portion
of its property in any court or before any governmental authority, agency or
arbitration board or tribunal that, individually or in the aggregate, would
materially and adversely affect the Trust or would question the right, power and
authority of the Depositor, as the case may be, to enter into or perform its
obligations under this Trust Agreement.
ARTICLE VIII
THE TRUSTEES
     Section 8.1. Number of Trustees.
     The number of Trustees shall be five (5); provided, that the Property
Trustee and the Delaware Trustee may be the same Person, in which case the
number of Trustees shall be four (4). The number of Trustees may be increased or
decreased by Act of the Holder of the Common Securities subject to Sections 8.2,
8.3, and 8.4. The death, resignation, retirement, removal, bankruptcy,
incompetence or incapacity to perform the duties of a Trustee shall not operate
to annul, dissolve or terminate the Trust.
     Section 8.2. Property Trustee Required.
     There shall at all times be a Property Trustee hereunder with respect to
the Trust Securities. The Property Trustee shall be a corporation or national
banking association organized and doing business under the laws of the United
States or of any state thereof, authorized to exercise corporate trust powers,
having a combined capital and surplus of at least fifty million

43



--------------------------------------------------------------------------------



 



dollars ($50,000,000), subject to supervision or examination by federal or state
authority and having an office within the United States. If any such Person
publishes reports of condition at least annually pursuant to law or to the
requirements of its supervising or examining authority, then for the purposes of
this Section 8.2, the combined capital and surplus of such Person shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Property Trustee shall
cease to be eligible in accordance with the provisions of this Section 8.2, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article VIII.
     Section 8.3. Delaware Trustee Required.
     (a) If required by the Delaware Statutory Trust Act, there shall at all
times be a Delaware Trustee with respect to the Trust Securities. The Delaware
Trustee shall either be (i) a natural person who is at least 21 years of age and
a resident of the State of Delaware or (ii) a legal entity that has its
principal place of business in the State of Delaware, otherwise meets the
requirements of applicable Delaware law and shall act through one or more
persons authorized to bind such entity. If at any time the Delaware Trustee
shall cease to be eligible in accordance with the provisions of this
Section 8.3, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VIII. The Delaware Trustee shall have the
same rights, privileges and immunities as the Property Trustee.
     (b) The Delaware Trustee shall not be entitled to exercise any powers, nor
shall the Delaware Trustee have any of the duties and responsibilities, of the
Property Trustee or the Administrative Trustees set forth herein. The Delaware
Trustee shall be one of the trustees of the Trust for the sole and limited
purpose of fulfilling the requirements of Section 3807 of the Delaware Statutory
Trust Act and for taking such actions as are required to be taken by a Delaware
trustee under the Delaware Statutory Trust Act. The duties (including fiduciary
duties), liabilities and obligations of the Delaware Trustee shall be limited to
(a) accepting legal process served on the Trust in the State of Delaware and
(b) the execution of any certificates required to be filed with the Secretary of
State of the State of Delaware that the Delaware Trustee is required to execute
under Section 3811 of the Delaware Statutory Trust Act and there shall be no
other duties (including fiduciary duties) or obligations, express or implied, at
law or in equity, of the Delaware Trustee.
     Section 8.4. Appointment of Administrative Trustees.
     (a) There shall at all times be one or more Administrative Trustees
hereunder with respect to the Trust Securities. Each Administrative Trustee
shall be either a natural person who is at least 21 years of age or a legal
entity that shall act through one or more persons authorized to bind that
entity. Each of the individuals identified as an “Administrative Trustee” in the
preamble of this Trust Agreement hereby accepts his or her appointment as such.
     (b) Except where a requirement for action by a specific number of
Administrative Trustees is expressly set forth in this Trust Agreement, any act
required or permitted to be taken by, and any power of the Administrative
Trustees may be exercised by, or with the consent of, any one such
Administrative Trustee. Whenever a vacancy in the offices of the Administrative
Trustees shall occur, until such vacancy is filled by the appointment of an
Administrative Trustee

44



--------------------------------------------------------------------------------



 



in accordance with Section 8.11, the Administrative Trustees in office,
regardless of their number (and notwithstanding any other provision of this
Trust Agreement), shall have all the powers granted to the Administrative
Trustees and shall discharge all the duties imposed upon the Administrative
Trustees by this Trust Agreement.
     Section 8.5. Duties and Responsibilities of the Trustees.
     (a) The rights, immunities, duties and responsibilities of the Trustees
shall be as provided by this Trust Agreement and there shall be no other duties
(including fiduciary duties) or obligations, express or implied, at law or in
equity, of the Trustees; provided, however, that if an Event of Default known to
the Property Trustee has occurred and is continuing, the Property Trustee shall,
prior to the receipt of directions, if any, from the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities, exercise such of the
rights and powers vested in it by this Trust Agreement, and use the same degree
of care and skill in its exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs.
Notwithstanding the foregoing, no provision of this Trust Agreement shall
require any of the Trustees to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder, or in
the exercise of any of its or their rights or powers, if it or they shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
Whether or not herein expressly so provided, every provision of this Trust
Agreement relating to the conduct or affecting the liability of or affording
protection to the Trustees shall be subject to the provisions of this
Section 8.5. Nothing in this Trust Agreement shall be construed to release any
Trustee from liability for his, her or its own bad faith or gross negligence, or
his, her or its own willful misconduct. To the extent that, at law or in equity,
a Trustee has duties and liabilities relating to the Trust or to the Holders,
such Trustee shall not be liable to the Trust or to any Holder for such
Trustee’s good faith reliance on the provisions of this Trust Agreement. The
provisions of this Trust Agreement, to the extent that they restrict the duties
and liabilities of the Trustees otherwise existing at law or in equity, are
agreed by the Depositor, the Guarantor and the Holders to replace such other
duties and liabilities of the Trustees.
     (b) All payments made by the Property Trustee or a Paying Agent in respect
of the Trust Securities shall be made only from the revenue and proceeds from
the Trust Property and only to the extent that there shall be sufficient revenue
or proceeds from the Trust Property to enable the Property Trustee or a Paying
Agent to make payments in accordance with the terms hereof. Each Holder, by its
acceptance of a Trust Security, agrees that it will look solely to the revenue
and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Trustees are not personally
liable to it for any amount distributable in respect of any Trust Security or
for any other liability in respect of any Trust Security. This Section 8.5(b)
does not limit the liability of the Trustees expressly set forth elsewhere in
this Trust Agreement.
     (c) No provisions of this Trust Agreement shall be construed to relieve the
Property Trustee from liability with respect to matters that are within the
authority of the Property Trustee under this Trust Agreement for its own
negligent action, negligent failure to act or willful misconduct, except that:

45



--------------------------------------------------------------------------------



 



     (i) the Property Trustee shall not be liable for any error or judgment made
in good faith by an authorized officer of the Property Trustee, unless it shall
be proved that the Property Trustee was negligent in ascertaining the pertinent
facts;
     (ii) the Property Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities (or such other percentage as may be required by the terms
hereof) relating to the time, method and place of conducting any proceeding for
any remedy available to the Property Trustee hereunder or under the Indenture,
or exercising any trust or power conferred upon the Property Trustee under this
Trust Agreement;
     (iii) the Property Trustee’s sole duty with respect to the custody, safe
keeping and physical preservation of the Notes and the Payment Account shall be
to deal with such Trust Property in a similar manner as the Property Trustee
deals with similar property for its own account, subject to the protections and
limitations on liability afforded to the Property Trustee under this Trust
Agreement;
     (iv) the Property Trustee shall not be liable for any interest on any money
received by it except as it may otherwise agree in writing with the Depositor;
and money held by the Property Trustee need not be segregated from other funds
held by it except in relation to the Payment Account maintained by the Property
Trustee pursuant to Section 3.1 and except to the extent otherwise required by
law; and
     (v) the Property Trustee shall not be responsible for monitoring the
compliance by the Administrative Trustees, the Guarantor or the Depositor with
their respective duties under this Trust Agreement, nor shall the Property
Trustee be liable for the default or misconduct of any other Trustee, the
Guarantor or the Depositor.
     Section 8.6. Notices of Defaults and Extensions.
     (a) Within ninety (90) days after the occurrence of a default actually
known to the Property Trustee, the Property Trustee shall transmit notice of
such default to the Holders, the Administrative Trustees, the Guarantor and the
Depositor, unless such default shall have been cured or waived. For the purpose
of this Section 8.6, the term “default” means any event that is, or after notice
or lapse of time or both would become, an Event of Default.
     (b) Within five (5) Business Days after the receipt of written notice of
the Depositor’s exercise of its right to defer the payment of interest on the
Notes pursuant to the Indenture, the Property Trustee shall transmit, in the
manner and to the extent provided in Section 11.8, notice of such exercise to
the Holders and the Administrative Trustees, unless such exercise shall have
been revoked.
     (c) The Property Trustee shall not be charged with knowledge of any Event
of Default unless either (i) a Responsible Officer of the Property Trustee shall
have actual knowledge or (ii) the Property Trustee shall have received written
notice thereof from the Depositor, the Guarantor, an Administrative Trustee or a
Holder.

46



--------------------------------------------------------------------------------



 



     Section 8.7. Certain Rights of Property Trustee .
     Subject to the provisions of Section 8.5:
     (a) the Property Trustee may conclusively rely and shall be protected in
acting or refraining from acting in good faith and in accordance with the terms
hereof upon any resolution, Opinion of Counsel, Officer’s Certificate or other
certificate, written representation of a Holder or transferee, certificate of
auditors or any other resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, appraisal, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;
     (b) if (i) in performing its duties under this Trust Agreement the Property
Trustee is required to decide between alternative courses of action, (ii) in
construing any of the provisions of this Trust Agreement the Property Trustee
finds a provision ambiguous or inconsistent with any other provisions contained
herein or (iii) the Property Trustee is unsure of the application of any
provision of this Trust Agreement, then, except as to any matter as to which the
Holders of the Preferred Securities are entitled to vote under the terms of this
Trust Agreement, the Property Trustee shall deliver a notice to the Depositor
requesting the Depositor’s written instruction as to the course of action to be
taken and the Property Trustee shall take such action, or refrain from taking
such action, as the Property Trustee shall be instructed in writing to take, or
to refrain from taking, by the Depositor; provided, that if the Property Trustee
does not receive such instructions of the Depositor within ten (10) Business
Days after it has delivered such notice or such reasonably shorter period of
time set forth in such notice, the Property Trustee may, but shall be under no
duty to, take such action, or refrain from taking such action, as the Property
Trustee shall deem advisable and in the best interests of the Holders, in which
event the Property Trustee shall have no liability except for its own
negligence, bad faith or willful misconduct;
     (c) any direction or act of the Depositor or the Guarantor contemplated by
this Trust Agreement shall be sufficiently evidenced by an Officers’ Certificate
unless otherwise expressly provided herein;
     (d) any direction or act of an Administrative Trustee contemplated by this
Trust Agreement shall be sufficiently evidenced by a certificate executed by
such Administrative Trustee and setting forth such direction or act;
     (e) the Property Trustee shall have no duty to see to any recording, filing
or registration of any instrument (including any financing or continuation
statement or any filing under tax or securities laws) or any re-recording,
re-filing or re-registration thereof;
     (f) the Property Trustee may consult with counsel (which counsel may be
counsel to the Property Trustee, the Depositor or the Guarantor or any of the
Depositor’s or the Guarantor’s Affiliates, and may include any of its employees)
and the advice of such counsel shall be full and complete authorization and
protection in respect of any

47



--------------------------------------------------------------------------------



 



action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon and in accordance with such advice; the Property Trustee shall have the
right at any time to seek instructions concerning the administration of this
Trust Agreement from any court of competent jurisdiction;
     (g) the Property Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Trust Agreement at the request or
direction of any of the Holders pursuant to this Trust Agreement, unless such
Holders shall have offered to the Property Trustee reasonable security or
indemnity against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities that might be incurred by it in compliance with such
request or direction, including reasonable advances as may be requested by the
Property Trustee; provided, however, that nothing contained in this
Section 8.7(g) shall prevent the Property Trustee from exercising its rights
under Section 8.11 hereof;
     (h) the Property Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order,
approval, bond, debenture, note or other evidence of indebtedness or other paper
or document, unless requested in writing to do so by one or more Holders, but
the Property Trustee may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Property Trustee shall determine
to make such inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Depositor, personally or by agent or
attorney;
     (i) the Property Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through its agents,
attorneys, custodians or nominees and the Property Trustee shall not be
responsible for any negligence or misconduct on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;
     (j) whenever in the administration of this Trust Agreement the Property
Trustee shall deem it desirable to receive instructions with respect to
enforcing any remedy or right hereunder, the Property Trustee (i) may request
instructions from the Holders (which instructions may only be given by the
Holders of the same proportion in Liquidation Amount of the Trust Securities as
would be entitled to direct the Property Trustee under this Trust Agreement in
respect of such remedy, right or action), (ii) may refrain from enforcing such
remedy or right or taking such other action until such instructions are received
and (iii) shall be protected in acting in accordance with such instructions;
     (k) except as otherwise expressly provided by this Trust Agreement, the
Property Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Trust Agreement;
     (l) without prejudice to any other rights available to the Property Trustee
under applicable law, when the Property Trustee incurs expenses or renders
services in connection with a Bankruptcy Event, such expenses (including legal
fees and expenses of

48



--------------------------------------------------------------------------------



 



its agents and counsel) and the compensation for such services are intended to
constitute expenses of administration under any bankruptcy law or law relating
to creditors rights generally; and
     (m) whenever in the administration of this Trust Agreement the Property
Trustee shall deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Property Trustee (unless
other evidence is herein specifically prescribed) may, in the absence of bad
faith on its part, request and rely on an Officers’ Certificate which, upon
receipt of such request, shall be promptly delivered by the Depositor.
     No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation.
     Section 8.8. Delegation of Power.
     Any Trustee may, by power of attorney consistent with applicable law,
delegate to any other natural person over the age of 21 its, his or her power
for the purpose of executing any documents contemplated in Section 2.5. The
Trustees shall have power to delegate from time to time to such of their number
or to the Depositor the doing of such things and the execution of such
instruments either in the name of the Trust or the names of the Trustees or
otherwise as the Trustees may deem expedient, to the extent such delegation is
not prohibited by applicable law or contrary to the provisions of this Trust
Agreement.
     Section 8.9. May Hold Securities.
     Any Trustee or any other agent of any Trustee or the Trust, in its
individual or any other capacity, may become the owner or pledgee of Trust
Securities and except as provided in the definition of the term “Outstanding” in
Article I, may otherwise deal with the Trust with the same rights it would have
if it were not a Trustee or such other agent.
     Section 8.10. Compensation; Reimbursement; Indemnity.
     The Depositor agrees:
     (a) to pay to the Trustees from time to time such reasonable compensation
for all services rendered by them hereunder as may be agreed by the Depositor
and the Trustees from time to time (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust);
     (b) to reimburse the Trustees upon request for all reasonable expenses,
disbursements and advances incurred or made by the Trustees in accordance with
any provision of this Trust Agreement (including the reasonable compensation and
the expenses and disbursements of their agents and counsel), except any such
expense,

49



--------------------------------------------------------------------------------



 



disbursement or advance as may be attributable to their gross negligence, bad
faith or willful misconduct; and
     (c) to the fullest extent permitted by applicable law, to indemnify and
hold harmless (i) each Trustee (including in its individual capacity), (ii) any
Affiliate of any Trustee, (iii) any officer, director, shareholder, employee,
representative or agent of any Trustee or any Affiliate of any Trustee and
(iv) any employee or agent of the Trust (referred to herein as an “Indemnified
Person”) from and against any loss, damage, liability, tax (other than income,
franchise or other taxes imposed on amounts paid pursuant to Section 8.10(a) or
(b) hereof), penalty, expense or claim of any kind or nature whatsoever incurred
without gross negligence, bad faith or willful misconduct on its part, arising
out of or in connection with the acceptance or administration of the Trust
hereunder, including the advancement of funds to cover the costs and expenses of
defending itself against any claim or liability in connection with the exercise
or performance of any of its powers or duties hereunder.
     The Trust shall have no payment, reimbursement or indemnity obligations to
the Trustees under this Section 8.10. The provisions of this Section 8.10 shall
survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.
     No Trustee may claim any Lien on any Trust Property whether before or after
termination of the Trust as a result of any amount due pursuant to this
Section 8.10.
     To the fullest extent permitted by law, in no event shall any Trustee be
liable for any indirect, special, punitive or consequential loss or damage of
any kind whatsoever, including, but not limited to, lost profits, even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
     In no event shall the Property Trustee and the Delaware Trustee be liable
for any failure or delay in the performance of its obligations hereunder because
of circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action, including any laws, ordinances, regulations, governmental
action or the like which delay, restrict or prohibit the providing of the
services contemplated by this Trust Agreement.
     Section 8.11. Resignation and Removal; Appointment of Successor.
     (a) No resignation or removal of any Trustee and no appointment of a
successor Trustee pursuant to this Article VIII shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 8.12.
     (b) A Trustee may resign at any time by giving written notice thereof to
the Depositor and, in the case of the Property Trustee and the Delaware Trustee,
to the Holders.
     (c) Unless an Event of Default shall have occurred and be continuing, the
Property Trustee or the Delaware Trustee, or both of them, may be removed (with
or without cause) at any time by Act of the Holder of Common Securities. If an
Event of Default shall have occurred and be continuing, the Property Trustee or
the Delaware Trustee, or both of them, may be removed

50



--------------------------------------------------------------------------------



 



(with or without cause) at such time by Act of the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities, delivered to the
removed Trustee (in its individual capacity and on behalf of the Trust). An
Administrative Trustee may be removed (with or without cause) only by Act of the
Holder of the Common Securities at any time.
     (d) If any Trustee shall resign, be removed or become incapable of acting
as Trustee, or if a vacancy shall occur in the office of any Trustee for any
reason, at a time when no Event of Default shall have occurred and be
continuing, the Holder of the Common Securities, by Act of the Holder of the
Common Securities, shall promptly appoint a successor Trustee or Trustees, and
such successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 8.12. If the Property Trustee or the Delaware Trustee
shall resign, be removed or become incapable of continuing to act as the
Property Trustee or the Delaware Trustee, as the case may be, at a time when an
Event of Default shall have occurred and be continuing, the Holders of the
Preferred Securities, by Act of the Holders of a Majority in Liquidation Amount
of the Preferred Securities, shall promptly appoint a successor Property Trustee
or Delaware Trustee, as applicable, and such successor Property Trustee or
Delaware Trustee and the retiring Property Trustee or Delaware Trustee shall
comply with the applicable requirements of Section 8.12. If an Administrative
Trustee shall resign, be removed or become incapable of acting as Administrative
Trustee, at a time when an Event of Default shall have occurred and be
continuing, the Holder of the Common Securities by Act of the Holder of Common
Securities shall promptly appoint a successor Administrative Trustee and such
successor Administrative Trustee and the retiring Administrative Trustee shall
comply with the applicable requirements of Section 8.12. If no successor Trustee
shall have been so appointed by the Holder of the Common Securities or Holders
of the Preferred Securities, as the case may be, and accepted appointment in the
manner required by Section 8.12 within thirty (30) days after the giving of a
notice of resignation by a Trustee, the removal of a Trustee, or a Trustee
becoming incapable of acting as such Trustee, any Holder who has been a Holder
of Preferred Securities for at least six (6) months may, on behalf of himself,
herself or itself and all others similarly situated, and any resigning Trustee
may, in each case, at the expense of the Depositor, petition any court of
competent jurisdiction for the appointment of a successor Trustee.
     (e) The Depositor shall give notice of each resignation and each removal of
the Property Trustee or the Delaware Trustee and each appointment of a successor
Property Trustee or Delaware Trustee to all Holders in the manner provided in
Section 10.8. Each notice shall include the name of the successor Property
Trustee or Delaware Trustee and the address of its Corporate Trust Office if it
is the Property Trustee.
     (f) Notwithstanding the foregoing or any other provision of this Trust
Agreement, in the event any Administrative Trustee or a Delaware Trustee who is
a natural person dies or becomes, in the opinion of the Holder of Common
Securities, incompetent or incapacitated, the vacancy created by such death,
incompetence or incapacity may be filled by (i) the unanimous act of the
remaining Administrative Trustees if there are at least two (2) of them or (ii)
otherwise by the Holder of the Common Securities (with the successor in each
case being a Person who satisfies the eligibility requirement for Administrative
Trustees or Delaware Trustee, as the case may be, set forth in Sections 8.3 and
8.4).

51



--------------------------------------------------------------------------------



 



     (g) Upon the appointment of a successor Delaware Trustee, such successor
Delaware Trustee shall file a Certificate of Amendment to the Certificate of
Trust with the Secretary of State of the State of Delaware in accordance with
Section 3810 of the Delaware Statutory Trust Act.
     Section 8.12. Acceptance of Appointment by Successor.
     (a) In case of the appointment hereunder of a successor Trustee, each
successor Trustee shall execute and deliver to the Depositor and to the retiring
Trustee an instrument accepting such appointment, and thereupon the resignation
or removal of the retiring Trustee shall become effective and each such
successor Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Trustee;
but, on request of the Trust or any successor Trustee such retiring Trustee
shall, upon payment of its charges, duly assign, transfer and deliver to such
successor Trustee all Trust Property, all proceeds thereof and money held by
such retiring Trustee hereunder with respect to the Trust Securities and the
Trust.
     (b) Upon request of any such successor Trustee, the Trust (or the retiring
Trustee if requested by the Depositor) shall execute any and all instruments for
more fully and certainly vesting in and confirming to such successor Trustee all
such rights, powers, trusts and duties referred to in the preceding paragraph.
     (c) No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee shall be qualified and eligible under
this Article VIII.
     Section 8.13. Merger, Conversion, Consolidation or Succession to Business.
     Any Person into which the Property Trustee or the Delaware Trustee may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which such Trustee
shall be a party, or any Person succeeding to all or substantially all the
corporate trust business of such Trustee, shall be the successor of such Trustee
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto; provided, that such Person shall be
otherwise qualified and eligible under this Article VIII.
     Section 8.14. Not Responsible for Recitals or Issuance of Securities.
     The recitals contained herein and in the Securities Certificates shall be
taken as the statements of the Trust and the Depositor, and the Trustees do not
assume any responsibility for their correctness. The Trustees make no
representations as to the title to, or value or condition of, the Trust Property
or any part thereof, nor as to the validity or sufficiency of this Trust
Agreement, the Notes or the Trust Securities. The Trustees shall not be
accountable for the use or application by the Depositor of the proceeds of the
Notes. It is expressly understood and agreed by the parties hereto that insofar
as any document, agreement or certificate is executed on behalf of the Trust by
any Trustee (i) such document, agreement or certificate is executed and
delivered by such Trustee, not in its individual capacity but solely as Trustee
under this Trust Agreement in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings and agreements
made on the part of the Trust is made and intended

52



--------------------------------------------------------------------------------



 



not as individual capacity but is made and intended not as representations,
warranties, covenants, undertakings and agreements by any Trustee in its
individual capacity but is made and intended for the purpose of binding only the
Trust and (iii) under no circumstances shall any Trustee in its individual
capacity be personally liable for the payment of any indebtedness or expenses of
the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Trust Agreement or any other document, agreement or certificate.
     Section 8.15. Property Trustee May File Proofs of Claim.
     (a) In case of any Bankruptcy Event (or event that with the passage of time
would become a Bankruptcy Event) relative to the Trust or any other obligor upon
the Trust Securities or the Trust Property or of such other obligor or their
creditors, the Property Trustee (irrespective of whether any Distributions on
the Trust Securities shall then be due and payable and irrespective of whether
the Property Trustee shall have made any demand on the Trust for the payment of
any past due Distributions) shall be entitled and empowered, to the fullest
extent permitted by law, by intervention in such proceeding or otherwise:
     (i) to file and prove a claim for the whole amount of any Distributions
owing and unpaid in respect of the Trust Securities and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Property Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Property Trustee, its agents and
counsel) and of the Holders allowed in such judicial proceeding; and
     (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable compensation, expenses, disbursements and advances of the Property
Trustee, its agents and counsel, and any other amounts due the Property Trustee.
     (b) Nothing herein contained shall be deemed to authorize the Property
Trustee to authorize or consent to or accept or adopt on behalf of any Holder
any plan of reorganization, arrangement, adjustment or compensation affecting
the Trust Securities or the rights of any Holder thereof or to authorize the
Property Trustee to vote in respect of the claim of any Holder in any such
proceeding.
     Section 8.16. Reports to and from the Property Trustee.
     (a) The Depositor, the Guarantor and the Administrative Trustees shall
deliver to the Property Trustee, not later than forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Depositor and the Guarantor and not later than ninety (90) days after the end of
each fiscal year of the Depositor and the Guarantor ending after the date of
this Trust Agreement, an Officers’ Certificate (substantially in the form
attached hereto as

53



--------------------------------------------------------------------------------



 



Exhibit F) covering the preceding fiscal period, stating whether or not to the
knowledge of the signers thereof the Depositor, the Guarantor, the
Administrative Trustees or the Trust are in default in the performance or
observance of any of the terms, provisions and conditions of this Trust
Agreement (without regard to any period of grace or requirement of notice
provided hereunder) and, if the Depositor, the Guarantor, the Administrative
Trustees or the Trust shall be in default, specifying all such defaults and the
nature and status thereof of which they have knowledge.
     (b) The Depositor and the Guarantor shall furnish to (i) the Property
Trustee; (ii) the Purchaser and (iii) any Owner of the Preferred Securities
reasonably identified to the Depositor, the Guarantor or the Trust (which
identification may be made either by such Owner or by the Purchaser) and
(iv) any designee of (i), (ii) or (iii) above a duly completed and executed
officer’s financial certificate substantively and substantially in the form
attached hereto as Exhibit  G, including the financial statements referenced in
such Exhibit, which certificate and financial statements shall be so furnished
by the Depositor and the Guarantor not later than forty five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Depositor and the Guarantor and not later than ninety (90) days after the end of
each fiscal year of the Depositor and the Guarantor.
ARTICLE IX
TERMINATION, LIQUIDATION AND MERGER
     Section 9.1. Dissolution Upon Expiration Date.
     Unless earlier dissolved, the Trust shall automatically dissolve on
April 30, 2041 (the “Expiration Date”), and the Trust Property shall be
liquidated in accordance with Section 9.4.
     Section 9.2. Early Termination.
     The first to occur of any of the following events is an “Early Termination
Event”, upon the occurrence of which the Trust shall be dissolved:
     (a) the occurrence of a Bankruptcy Event in respect of, or the dissolution
or liquidation of, the Depositor, in its capacity as the Holder of the Common
Securities, unless the Depositor shall have transferred the Common Securities as
provided by Section 5.11, in which case this provision shall refer instead to
any such successor Holder of the Common Securities;
     (b) the written direction to the Property Trustee from the Holder of the
Common Securities at any time to dissolve the Trust and, after satisfaction of
any liabilities of the Trust as required by applicable law, to distribute the
Notes the Holders in exchange for the Preferred Securities (which direction is
optional and wholly within the discretion of the Holder of the Common
Securities);
     (c) the redemption of all of the Preferred Securities in connection with
the payment at maturity or redemption of all the Notes; and

54



--------------------------------------------------------------------------------



 



     (d) the entry of an order for dissolution of the Trust by a court of
competent jurisdiction.
     Section 9.3. Termination.
     (a) The respective obligations and responsibilities of the Trustees and the
Trust shall terminate upon the latest to occur of the following: (i) the
distribution by the Property Trustee to the Holders of all amounts required to
be distributed hereunder upon the liquidation of the Trust pursuant to
Section 9.4, or upon the redemption of all of the Trust Securities pursuant to
Section 4.2; (ii) the satisfaction of any expenses owed by the Trust; and (iii)
the discharge of all administrative duties of the Administrative Trustees,
including the performance of any tax reporting obligations with respect to the
Trust or the Holders.
     (b) As soon as practicable thereafter, and after satisfaction of
liabilities to creditors of the Trust as required by applicable law, including
Section 3808 of the Delaware Statutory Trust Act, the Delaware Trustee, when
notified in writing of the completion of the winding up of the Trust in
accordance with the Delaware Statutory Trust Act, shall terminate the Trust by
filing, at the expense of the Depositor, a certificate of cancellation with the
Secretary of State of the State of Delaware.
     Section 9.4. Liquidation.
     (a) If an Early Termination Event specified in Section 9.2(a), (b) or (d)
occurs or upon the Expiration Date, the Trust shall be liquidated by the
Property Trustee as expeditiously as the Property Trustee shall determine to be
possible by distributing, after satisfaction of liabilities to creditors of the
Trust as provided by applicable law, to each Holder a Like Amount of Notes,
subject to Section 9.4(d). Notice of liquidation shall be given by the Property
Trustee not less than thirty (30) nor more than sixty (60) days prior to the
Liquidation Date to each Holder of Trust Securities at such Holder’s address
appearing in the Securities Register. All such notices of liquidation shall:
     (i) state the Liquidation Date;
     (ii) state that from and after the Liquidation Date, the Trust Securities
will no longer be deemed to be Outstanding and (subject to Section 9.4(d)) any
Securities Certificates not surrendered for exchange will be deemed to represent
a Like Amount of Notes; and
     (iii) provide such information with respect to the mechanics by which
Holders may exchange Securities Certificates for Notes, or if Section 9.4(d)
applies, receive a Liquidation Distribution, as the Property Trustee shall deem
appropriate.
     (b) Except where Section 9.2(c) or 9.4(d) applies, in order to effect the
liquidation of the Trust and distribution of the Notes to the Holders, the
Property Trustee, either itself acting as exchange agent or through the
appointment of a separate exchange agent, shall establish a record date for such
distribution (which shall not be more than forty-five (45) days prior to the
Liquidation Date nor prior to the date on which notice of such liquidation is
given to the

55



--------------------------------------------------------------------------------



 



Holders) and establish such procedures as it shall deem appropriate to effect
the distribution of Notes in exchange for the Outstanding Securities
Certificates.
     (c) Except where Section 9.2(c) or 9.4(d) applies, after the Liquidation
Date, (i) the Trust Securities will no longer be deemed to be Outstanding,
(ii) certificates representing a Like Amount of Notes will be issued to Holders
of Securities Certificates, upon surrender of such Certificates to the exchange
agent for exchange, (iii) the Depositor shall use its best efforts to have the
Notes listed on the New York Stock Exchange or on such other exchange,
interdealer quotation system or self-regulatory organization on which the
Preferred Securities are then listed, if any, (iv) Securities Certificates not
so surrendered for exchange will be deemed to represent a Like Amount of Notes
bearing accrued and unpaid interest in an amount equal to the accumulated and
unpaid Distributions on such Securities Certificates until such certificates are
so surrendered (and until such certificates are so surrendered, no payments of
interest or principal will be made to Holders of Securities Certificates with
respect to such Notes) and (v) all rights of Holders holding Trust Securities
will cease, except the right of such Holders to receive Notes upon surrender of
Securities Certificates.
     (d) Notwithstanding the other provisions of this Section 9.4, if
distribution of the Notes in the manner provided herein is determined by the
Property Trustee not to be permitted or practical, the Trust Property shall be
liquidated, and the Trust shall be wound up by the Property Trustee in such
manner as the Property Trustee determines. In such event, Holders will be
entitled to receive out of the assets of the Trust available for distribution to
Holders, after satisfaction of liabilities to creditors of the Trust as provided
by applicable law, an amount equal to the Liquidation Amount per Trust Security
plus accumulated and unpaid Distributions thereon to the date of payment (such
amount being the “Liquidation Distribution”). If, upon any such winding up the
Liquidation Distribution can be paid only in part because the Trust has
insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts). The Holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such winding up pro rata (based
upon Liquidation Amounts) with Holders of all Trust Securities, except that, if
an Event of Default has occurred and is continuing, the Preferred Securities
shall have a priority over the Common Securities as provided in Section 4.3.
     Section 9.5. Mergers, Consolidations, Amalgamations or Replacements of
Trust.
     The Trust may not merge with or into, consolidate, amalgamate, or be
replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to, any Person except pursuant to this Article IX.
At the request of the Holders of the Common Securities, without the consent of
the Holders of the Preferred Securities, the Trust may merge with or into,
consolidate, amalgamate, or be replaced by or convey, transfer or lease its
properties and assets substantially as an entirety to a trust organized as such
under the laws of any State; provided, that:
     (a) such successor entity either (i) expressly assumes all of the
obligations of the Trust under this Trust Agreement with respect to the
Preferred Securities or (ii) substitutes for the Preferred Securities other
securities having substantially identical

56



--------------------------------------------------------------------------------



 



terms as the Preferred Securities (such other Securities, the “Successor
Securities”) so long as the Successor Securities have the same priority as the
Preferred Securities with respect to distributions and payments upon
liquidation, redemption and otherwise;
     (b) a trustee of such successor entity possessing substantially the same
powers and duties as the Property Trustee is appointed to hold the Notes;
     (c) if the Preferred Securities or the Notes are rated, such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease does not
cause the Preferred Securities or the Notes (including any Successor Securities)
to be downgraded by any nationally recognized statistical rating organization
that then assigns a rating to the Preferred Securities or the Notes;
     (d) the Preferred Securities are listed, or any Successor Securities will
be listed upon notice of issuance, on any national securities exchange or
interdealer quotation system on which the Preferred Securities are then listed,
if any;
     (e) such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease does not adversely affect the rights, preferences and
privileges of the Holders of the Preferred Securities (including any Successor
Securities) in any material respect;
     (f) such successor entity has a purpose substantially identical to that of
the Trust;
     (g) prior to such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease, the Depositor has received an Opinion of Counsel
to the effect that (i) such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease does not adversely affect the rights, preferences
and privileges of the Holders of the Preferred Securities (including any
Successor Securities) in any material respect; (ii) following such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease, neither
the Trust nor such successor entity will be required to register as an
“investment company” under the Investment Company Act and (iii) following such
merger, consolidation, amalgamation, replacement, conveyance, transfer or lease,
the Trust (or the successor entity) will continue to be classified as a grantor
trust for U.S. federal income tax purposes; and
     (h) the Depositor or its permitted transferee owns all of the common
securities of such successor entity and the Depositor and the Guarantor
guarantee the obligations of such successor entity under the Successor
Securities at least to the extent provided by the Indenture.
     Notwithstanding the foregoing, the Trust shall not, except with the consent
of Holders of all of the Preferred Securities, consolidate, amalgamate, merge
with or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a

57



--------------------------------------------------------------------------------



 



grantor trust for United States federal income tax purposes or cause the Notes
to be treated as other than indebtedness of the Depositor for United States
federal income tax purposes.
ARTICLE X
INFORMATION TO PURCHASER
     Section 10.1. Depositor Obligations to Purchaser.
     Notwithstanding any other provision herein, the Depositor and the Guarantor
shall furnish to (a) the Purchaser, (b) any Owner of the Preferred Securities
reasonably identified to the Depositor, the Guarantor or the Trust (which
identification may be made either by such Owner or by the Purchaser) and (c) any
designee of (a) or (b) above, copies of all correspondence, notices, forms,
filings, reports and other documents required to be provided by the Depositor or
the Guarantor, whether acting through an Administrative Trustee or otherwise, to
the Property Trustee or Delaware Trustee under this Trust Agreement.
     Section 10.2. Property Trustee’s Obligations to Purchaser.
     Notwithstanding any other provision herein, the Property Trustee shall
furnish to (a) the Purchaser and (b) a designee of (a) above as identified in
writing to the Property Trustee, copies of all items required to be furnished by
the Property Trustee to the Holders or the Depositor.
ARTICLE XI
MISCELLANEOUS PROVISIONS
     Section 11.1. Limitation of Rights of Holders.
     Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle the legal
representatives or heirs of such Person or any Holder for such Person, to claim
an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.
     Section 11.2. Agreed Tax Treatment of Trust and Trust Securities.
     The parties hereto and, by its acceptance or acquisition of a Trust
Security or a beneficial interest therein, the Holder of, and any Person that
acquires a beneficial interest in, such Trust Security intend and agree to treat
the Trust as a grantor trust for United States federal, state and local tax
purposes, and to treat the Trust Securities (including all payments and proceeds
with respect to such Trust Securities) as undivided beneficial ownership
interests in the Trust Property (and payments and proceeds therefrom,
respectively) for United States federal, state and local tax purposes and to
treat the Notes as indebtedness of the Depositor for United States federal,
state and local tax purposes. The provisions of this Trust Agreement shall be
interpreted to further this intention and agreement of the parties.

58



--------------------------------------------------------------------------------



 



     Section 11.3. Amendment.
     (a) This Trust Agreement may be amended from time to time by the Property
Trustee, the Administrative Trustees and the Holder of all the Common
Securities, without the consent of any Holder of the Preferred Securities,
(i) to cure any ambiguity, correct or supplement any provision herein that may
be defective or inconsistent with any other provision herein, (ii) to make or
amend any other provisions with respect to matters or questions arising under
this Trust Agreement, which shall not be inconsistent with the other provisions
of this Trust Agreement, (iii) to modify, eliminate or add to any provisions of
this Trust Agreement to such extent as shall be necessary to ensure that the
Trust will neither be taxable as a corporation nor be classified as other than a
grantor trust for United States federal income tax purposes at all times that
any Trust Securities are Outstanding or to ensure that the Notes are treated as
indebtedness of the Depositor for United States federal income tax purposes, or
to ensure that the Trust will not be required to register as an “investment
company” under the Investment Company Act or (iv) to add to the covenants,
restrictions or obligations of the Depositor; provided, that in the case of
clause (i), such amendment shall not be effected unless the Depositor and/or the
Guarantor has delivered a written notice of such amendment to the Holders at
least twenty (20) days prior to the effective date of such amendment; provided,
further, that in the case of clauses (i), (ii), (iii) or (iv), such action shall
not adversely affect in any material respect the interests of any Holder.
     (b) Except as provided in Section 11.3(c), any provision of this Trust
Agreement may be amended by the Property Trustee, the Administrative Trustees
and the Holder of all of the Common Securities and with (i) the consent of
Holders of at least a Majority in Liquidation Amount of the Outstanding
Preferred Securities and (ii) receipt by the Trustees of an Opinion of Counsel
to the effect that such amendment or the exercise of any power granted to the
Trustees in accordance with such amendment will not cause the Trust to be
taxable as a corporation or classified as other than a grantor trust for United
States federal income tax purposes or affect the treatment of the Notes as
indebtedness of the Depositor for United States federal income tax purposes or
affect the Trust’s exemption from status (or from any requirement to register)
as an “investment company” under the Investment Company Act. In addition to and
subject to the foregoing, the Distribution Dates, Redemption Date and Stated
Maturity (as defined in the Indenture) with respect to the Preferred Securities
or a portion of the Preferred Securities shall be conformed in connection with
any modification of the Interest Payment Date, Redemption Date or Stated
Maturity of the Junior Subordinated Notes made by the Company and the Trust at
the direction of any holder of the Preferred Securities or a portion of the
Preferred Securities as set forth in Section 6(n) of the Purchase Agreement;
provided, that all reasonable expenses in connection with such modification
shall be paid by the Holders of the Preferred Securities directing such
modification.
Notwithstanding any other provision of this Trust Agreement, without the consent
of each Holder, this Trust Agreement may not be amended to (i) change the
accrual rate, amount, currency or timing of any Distribution on or the
Redemption Price of the Trust Securities or otherwise adversely affect the
amount of any Distribution or other payment required to be made in respect of
the Trust Securities as of a specified date, except as set forth in the last
sentence of Section 10.3(b) above, (ii) restrict or impair the right of a Holder
to institute suit for the enforcement of any such payment on or after such date,
(iii) reduce the percentage of aggregate

59



--------------------------------------------------------------------------------



 



Liquidation Amount of Outstanding Preferred Securities, the consent of whose
Holders is required for any such amendment, or the consent of whose Holders is
required for any waiver of compliance with any provision of this Trust Agreement
or of defaults hereunder and their consequences provided for in this Trust
Agreement; (iv) impair or adversely affect the rights and interests of the
Holders in the Trust Property, or permit the creation of any Lien on any portion
of the Trust Property; or (v) modify the definition of “Outstanding,” this
Section 11.3(c), Sections 4.1, 4.2, 43, 6.10(e) or Article IX.
     (c) Notwithstanding any other provision of this Trust Agreement, no Trustee
shall enter into or consent to any amendment to this Trust Agreement that would
cause the Trust to be taxable as a corporation or to be classified as other than
a grantor trust for United States federal income tax purposes or that would
cause the Notes to fail or cease to be treated as indebtedness of the Depositor
for United States federal income tax purposes or that would cause the Trust to
fail or cease to qualify for the exemption from status (or from any requirement
to register) as an “investment company” under the Investment Company Act.
     (d) If any amendment to this Trust Agreement is made, the Administrative
Trustees or the Property Trustee shall promptly provide to the Depositor and the
Note Trustee a copy of such amendment.
     (e) No Trustee shall be required to enter into any amendment to this Trust
Agreement that affects its own rights, duties or immunities under this Trust
Agreement. The Trustees shall be entitled to receive an Opinion of Counsel and
an Officers’ Certificate stating that any amendment to this Trust Agreement is
in compliance with this Trust Agreement and all conditions precedent herein
provided for relating to such action have been met.
     (f) No amendment or modification to this Trust Agreement that adversely
affects in any material respect the rights, duties, liabilities, indemnities or
immunities of the Delaware Trustee hereunder shall be permitted without the
prior written consent of the Delaware Trustee.
     Section 11.4. Separability.
     If any provision in this Trust Agreement or in the Securities Certificates
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby, and there shall be deemed substituted for the provision at
issue a valid, legal and enforceable provision as similar as possible to the
provision at issue.
     Section 11.5. Governing Law.
     THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS,
THE TRUST, THE DEPOSITOR, THE GUARANTOR AND THE TRUSTEES WITH RESPECT TO THIS
TRUST AGREEMENT AND THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT
REFERENCE TO ITS CONFLICTS OF LAWS PROVISIONS.

60



--------------------------------------------------------------------------------



 



     Section 11.6. Successors.
     This Trust Agreement shall be binding upon and shall inure to the benefit
of any successor to the Depositor, the Guarantor, the Trust and any Trustee,
including any successor by operation of law. Except in connection with a
transaction involving the Depositor that is permitted under Article VIII of the
Indenture and pursuant to which the assignee agrees in writing to perform the
Depositor’s obligations hereunder, the Depositor shall not assign its
obligations hereunder.
     Section 11.7. Headings..
     The Article and Section headings are for convenience only and shall not
affect the construction of this Trust Agreement.
     Section 11.8. Reports, Notices and Demands.
     (a) Any report, notice, demand or other communication that by any provision
of this Trust Agreement is required or permitted to be given or served to or
upon any Holder, the Depositor or the Guarantor may be given or served in
writing delivered in person, or by reputable, overnight courier, by telecopy or
by deposit thereof, first-class postage prepaid, in the United States mail,
addressed, (a) in the case of a Holder of Preferred Securities, to such Holder
as such Holder’s name and address may appear on the Securities Register; and
(b) in the case of the Holder of all the Common Securities or the Depositor, to
CapitalSource Finance LLC, 4445 Willard Avenue, 12th Floor, Chevy Chase,
Maryland 20815, Attention: Director of Treasury, with a copy to the Chief Legal
Officer, or to such other address as may be specified in a written notice by the
Holder of all the Common Securities or the Depositor, as the case may be, to the
Property Trustee; and (c) in the case of the Guarantor, to CapitalSource Inc.,
4445 Willard Avenue, 12th Floor, Chevy Chase, Maryland 20815, Attention:
Director of Treasury, with a copy to the Chief Legal Officer, or to such other
address as may be specified in a written notice by the Guarantor to the Property
Trustee. Such report, notice, demand or other communication to or upon a Holder,
the Depositor or the Guarantor shall be deemed to have been given when received
in person, within one (1) Business Day following delivery by overnight courier,
when telecopied with receipt confirmed, or within three (3) Business Days
following delivery by mail, except that if a notice or other document is refused
delivery or cannot be delivered because of a changed address of which no notice
was given, such notice or other document shall be deemed to have been delivered
on the date of such refusal or inability to deliver.
     (b) Any notice, demand or other communication that by any provision of this
Trust Agreement is required or permitted to be given or served to or upon the
Property Trustee, the Delaware Trustee, the Administrative Trustees or the Trust
shall be given in writing by deposit thereof, first-class postage prepaid, in
the U.S. mail, personal delivery or facsimile transmission, addressed to such
Person as follows: (i) with respect to the Property Trustee to JPMorgan Chase
Bank, National Association, 600 Travis, 50th Floor, Houston, Texas 77002,
Attention: Worldwide Securities Services— CapitalSource Trust Preferred
Securities 2006-1, facsimile no. (713) 216-2101, (ii) with respect to the
Delaware Trustee, to Chase Bank USA, National Association, 500 Stanton
Christiana Road, Building 4 (3rd Floor), Newark, Delaware 19713, Attention:
Worldwide Securities Services—CapitalSource Trust Preferred Securities 2006-1,

61



--------------------------------------------------------------------------------



 



facsimile no. (302) 552-6280; (iii) with respect to the Administrative Trustees,
to them at the address above for notices to the Depositor, marked “Attention:
Administrative Trustees of CapitalSource Trust Preferred Securities 2006-1”, and
(iv) with respect to the Trust, to its principal executive office specified in
Section 2.2, with a copy to the Property Trustee. Such notice, demand or other
communication to or upon the Trust, the Property Trustee or the Administrative
Trustees shall be deemed to have been sufficiently given or made only upon
actual receipt of the writing by the Trust, the Property Trustee or the
Administrative Trustees.
     Section 11.9. Agreement Not to Petition.
     Each of the Trustees and the Depositor agree for the benefit of the Holders
that, until at least one (1) year and one (1) day after the Trust has been
terminated in accordance with Article IX, they shall not file, or join in the
filing of, a petition against the Trust under any Bankruptcy Law or otherwise
join in the commencement of any proceeding against the Trust under any
Bankruptcy Law. If the Depositor takes action in violation of this Section 11.9,
the Property Trustee agrees, for the benefit of Holders, that at the expense of
the Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.
     Section 11.10. Counterparts.
     This Trust Agreement may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
[signature page follows]

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Trust Agreement as of the day and year first above written.

                              CAPITALSOURCE FINANCE LLC,             as
Depositor
 
               
 
          By:   /s/ Thomas A. Fink
 
               
 
          Name:   Thomas A. Fink
 
          Title:   Chief Financial Officer
 
                            CAPITALSOURCE INC.,             as Guarantor
 
               
 
          By:   /s/ Steven A. Museles
 
               
 
          Name:   Steven A. Museles
 
          Title:   Senior Vice President   JPMORGAN CHASE BANK, NATIONAL      
CHASE BANK USA, NATIONAL ASSOCIATION, as Property Trustee       ASSOCIATION, as
Delaware Trustee
 
               
By:
  /s/ Maria D. Calzado       By:   /s/ Sarika M. Sheth
 
               
Name:
  MARIA D. CALZADO       Name:   Sarika M. Sheth
 
               
Title:
  Vice President       Title:   Assistant Vice President  
 
               
 
  /s/ Thomas A. Fink           /s/ Steven A. Museles           as Administrative
Trustee       as Administrative Trustee Name: Thomas A. Fink       Name: Steven
A. Museles  
 
  /s/ Bryan D. Smith                           as Administrative Trustee        
    Name: Bryan D. Smith            

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF
CERTIFICATE OF TRUST
OF
CAPITALSOURCE TRUST PREFERRED SECURITIES 2006-1
     This Certificate of Trust of CapitalSource Trust Preferred Securities
2006-1 (the “Trust”) is being duly executed and filed on behalf of the Trust by
the undersigned, as trustee, to form a statutory trust under the Delaware
Statutory Trust Act (12 Del. C. §3801 et  seq.) (the “Act”).
     1. Name. The name of the statutory trust formed by this Certificate of
Trust is: “CapitalSource Trust Preferred Securities 2006-1”.
     2. Delaware Trustee. The name and business address of the trustee of the
Trust with its principal place of business in the State of Delaware are Chase
Bank USA, National Association, 500 Stanton Christiana Road, Building 4 (3rd
Floor), Newark, Delaware 19713, Attention: Worldwide Securities Services.
     3. Effective Date. This Certificate of Trust shall be effective upon its
filing with the Secretary of State of the State of Delaware.
     IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of
Trust in accordance with Section 381 l(a)(l) of the Act.

              Chase Bank USA, National Association, not in its     individual
capacity, but solely as Delaware Trustee
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

A-1



--------------------------------------------------------------------------------



 



Exhibit B
[FORM OF COMMON SECURITIES CERTIFICATE]
THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS OR
ANY OTHER APPLICABLE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EXEMPTION FROM REGISTRATION. THIS CERTIFICATE IS NOT
TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW AND
SECTION 5.11 OF THE TRUST AGREEMENT

      Certificate Number   Number of Common Securities

     C-[                    ]
Certificate Evidencing Common Securities
of
CapitalSource Trust Preferred Securities 2006-1
Common Securities
(liquidation amount $1,000 per Common Security)
CapitalSource Trust Preferred Securities 2006-1, a statutory trust created under
the laws of the State of Delaware (the “Trust”), hereby certifies that
[                     ], a [                     ] (the “Holder”), is the
registered owner of [Amount (#)] common securities of the Trust representing
undivided common beneficial interests in the assets of the Trust and designated
“CapitalSource Trust Preferred Securities 2006-1 Common Securities (liquidation
amount $1,000 per Common Security)” (the “Common Securities”). Except in
accordance with Section 5.11 of the Trust Agreement (as defined below), the
Common Securities are not transferable and, to the fullest extent permitted by
law, any attempted transfer hereof other than in accordance therewith shall be
void. The designations, rights, privileges, restrictions, preferences and other
terms and conditions of the Common Securities are set forth in, and this
certificate and the Common Securities represented hereby are issued and shall in
all respects be subject to the terms and conditions of, the Amended and Restated
Trust Agreement of the Trust, dated as of February 22, 2006, as the same may be
amended from time to time (the “Trust Agreement”), among CapitalSource Finance
LLC, as Depositor, CapitalSource Inc., as Guarantor, JPMorgan Chase Bank,
National Association, as Property Trustee, Chase Bank USA, National Association,
as Delaware Trustee, the Administrative Trustees named therein and the Holders,
from time to time, of the Trust Securities. The Trust will furnish a copy of the
Trust Agreement to the Holder

B-1



--------------------------------------------------------------------------------



 



without charge upon written request to the Trust at its principal place of
business or registered office.
Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.
This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.
All capitalized terms used but not defined in this Common Securities Certificate
are used with the meanings specified in the Trust Agreement, including the
Schedule and Exhibits thereto.
IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this Common Securities Certificate this             
         day of                                           , 20[              
      ].

              CAPITALSOURCE TRUST PREFERRED     SECURITIES 2006-1
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:   Administrative Trustee

B-2



--------------------------------------------------------------------------------



 



Exhibit C
[FORM OF PREFERRED SECURITIES CERTIFICATE]
“IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.
UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO CAPITALSOURCE TRUST PREFERRED SECURITIES 2006-1 OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO.
OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.]
THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.
THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE TRUST
OR (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A “QUALIFIED
PURCHASER” (AS DEFINED IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED),

C-1



--------------------------------------------------------------------------------



 



AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY PREFERRED SECURITIES FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
LIQUIDATION AMOUNT OF OR DISTRIBUTIONS ON SUCH PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN SUCH PREFERRED SECURITIES.
THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
PROVISIONS OF AN AMENDED AND RESTATED TRUST AGREEMENT OF CAPITALSOURCE TRUST
PREFERRED SECURITIES 2006-1 DATED AS OF FEBRUARY 22, 2006 (A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE ISSUER) AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE
WITH THE PROVISIONS OF SUCH TRUST AGREEMENT. THE HOLDER OF THIS PREFERRED
SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF OR THEREOF ALSO
AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN,
INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR
SIMILAR LAW (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN. ANY PURCHASER OR HOLDER OF THE PREFERRED SECURITIES OR
ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND
HOLDING THEREOF THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.

C-2



--------------------------------------------------------------------------------



 



Certificate Number P-[                    ]   $[                    ] Aggregate
Liquidation Amount

[                    ] Preferred Securities
CUSIP NO.

 
Certificate Evidencing Preferred Securities
of
CapitalSource Trust Preferred Securities 2006-1
Preferred Securities
(liquidation amount $1,000 per Preferred Security)
CapitalSource Trust Preferred Securities 2006-1, a statutory trust created under
the laws of the State of Delaware (the “Trust”), hereby certifies that          
                               , a                                          (the
“Holder”) is the registered owner of [Amount (#)] Preferred Securities [IF THE
PREFERRED SECURITY IS A GLOBAL SECURITY, THEN INSERT: or such other number of
Preferred Securities represented hereby as may be set forth in the records of
the Securities Registrar hereinafter referred to in accordance with the Trust
Agreement (as defined below)] of the Trust representing an undivided preferred
beneficial interest in the assets of the Trust and designated the “CapitalSource
Preferred Securities 2006-1 Preferred Securities, (liquidation amount $1,000 per
Preferred Security)” (the “Preferred Securities”). Subject to the terms of the
Trust Agreement (as defined below), the Preferred Securities are transferable on
the books and records of the Trust, in person or by a duly authorized attorney,
upon surrender of this certificate duly endorsed and in proper form for transfer
as provided in Section 5.7 of the Trust Agreement. The designations, rights,
privileges, restrictions, preferences and other terms and conditions of the
Preferred Securities are set forth in, and this certificate and the Preferred
Securities represented hereby are issued and shall in all respects be subject to
the terms and conditions of, the Amended and Restated Trust Agreement of the
Trust, dated as of February 22, 2006, as the same may be amended from time to
time (the “Trust Agreement”), among CapitalSource Finance LLC, as Depositor,
CapitalSource Inc., as Guarantor, JPMorgan Chase Bank, National Association, as
Property Trustee, Chase Bank USA, National Association, as Delaware Trustee, the
Administrative Trustees named therein and the Holders, from time to time, of
Trust Securities. The Trust will furnish a copy of the Trust Agreement to the
Holder without charge upon written request to the Property Trustee at its
Corporate Trust Office.
Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.
This Preferred Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.
All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Schedule and Exhibits thereto.

C-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this Preferred Securities Certificate this       
               day of                                           , 20 [       
             ].

              CAPITALSOURCE TRUST PREFERRED     SECURITIES 2006-1
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:   Administrative Trustee

     This is one of the Preferred Securities referred to in the within-mentioned
Trust Agreement.
Dated:

              JPMORGAN CHASE BANK, NATIONAL     ASSOCIATION, not in its
individual capacity, but     solely as Property Trustee
 
       
 
  By:    
 
       
 
      Authorized Signatory

C-4



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF SECURITY]
     The Trust promises to pay Distributions from Closing Date, or from the most
recent Distribution Date to which Distributions have been paid or duly provided
for, quarterly (subject to deferral as set forth herein) in arrears on
January 30, April 30, July 30 and October 30 of each year, commencing on
April 30, 2006, at a fixed rate equal to 6.964% per annum through the Interest
Payment Date in April 2011 and thereafter at a variable rate, reset quarterly,
equal to LIBOR plus 1.95% per annum of the Liquidation Amount of the Preferred
Securities represented by this Preferred Securities Certificate, together with
any Additional Interest Amounts, in respect of such period.
     Distributions on the Trust Securities shall be made by the Paying Agent
from the Payment Account and shall be payable on each Distribution Date only to
the extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.
     In the event (and to the extent) that the Depositor exercises its right
under the Indenture to defer the payment of interest on the Notes, Distributions
on the Preferred Securities shall be deferred.
     Under the Indenture, so long as no Note Event of Default has occurred and
is continuing, the Depositor shall have the right, at any time and from time to
time during the term of the Notes, to defer the payment of interest on the Notes
for a period of up to four (4) consecutive quarterly interest payment periods
(each such extended interest payment period, an “Extension Period”), during
which Extension Period no interest shall be due and payable (except any
Additional Tax Sums that may be due and payable). No interest on the Notes shall
be due and payable during an Extension Period (except any Additional Tax Sums
that may be due and payable), except at the end thereof, but each installment of
interest that would otherwise have been due and payable during such Extension
Period shall bear Additional Interest (to the extent payment of such interest
would be legally enforceable) at a fixed rate equal to 6.964% per annum through
the Interest Payment Date in April 2011 and thereafter at a variable rate, reset
quarterly, equal to LIBOR plus 1.95% per annum, compounded quarterly, from and
including the dates on which amounts would have otherwise been due and payable
to but excluding the dates such amounts are paid or funds for the payment
thereof have been made available for payment. If Distributions are deferred as a
result of the deferral of the payment of interest on the Notes as described
above, the deferred Distributions (including Additional Interest Amounts) shall
be paid on the date that the related Extension Period terminates to Holders (as
defined in the Trust Agreement) of the Trust Securities as they appear on the
books and records of the Trust on the record date immediately preceding such
termination date.
     Distributions on the Securities must be paid on the dates payable (after
giving effect to any Extension Period) to the extent that the Trust has funds
available for the payment of such Distributions in the Payment Account of the
Trust. The Trust’s funds available for Distribution to the Holders of the
Preferred Securities will be limited to payments received from the Depositor.
     During any such Extension Period or an Event of Default, the Depositor
shall not (i) declare or pay any dividends or distributions on, or redeem,
purchase, acquire or make a

C-5



--------------------------------------------------------------------------------



 



liquidation payment with respect to, any of the Depositor’s Equity Interests or
(ii) make any payment of principal of or any interest or premium, if any, on or
repay, repurchase or redeem any debt securities of the Depositor that rank pari
passu in all respects with or junior in interest to the Notes (other than
(a) repurchases, redemptions or other acquisitions of Equity Interests of the
Depositor in connection with (1) any employment contract, benefit plan or other
similar arrangement with or for the benefit of any one or more employees,
officers, directors or consultants, (2) a dividend reinvestment or Equity
Interests purchase plan or (3) the issuance of Equity Interests of the Depositor
(or securities convertible into or exercisable for such Equity Interests) as
consideration in an acquisition transaction entered into prior to the applicable
Event of Default or Extension Period, (b) as a result of an exchange or
conversion of any class or series of the Depositor’s Equity Interests (or any
Equity Interests of a Subsidiary (as defined in the Indenture) of the Depositor)
for any class or series of the Depositor’s Equity Interests or of any class or
series of the Depositor’s indebtedness for any class or series of the
Depositor’s Equity Interests, (c) the purchase of fractional interests in shares
of the Depositor’s Equity Interests pursuant to the conversion or exchange
provisions of such Equity Interests or the security being converted or
exchanged, (d) any declaration of a dividend in connection with any Rights Plan
(as defined in the Indenture), the issuance of rights, Equity Interests or other
property under any Rights Plan, or the redemption or repurchase of rights
pursuant thereto or (e) any dividend in the form of Equity Interests, warrants,
options or other rights where the dividend interest or the interest issuable
upon exercise of such warrants, options or other rights is the same interest as
that on which the dividend is being paid or ranks pari passu with or junior to
such interest).
     On each Note Redemption Date, on the stated maturity (or any date of
principal repayment upon early maturity) of the Notes and on each other date on
(or in respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.
Under the Indenture, the Notes may be redeemed by the Depositor on any Interest
Payment Date, at the Depositor’s option, on or after April 30, 2011 in whole at
any time or in part from time to time, at the Optional Note Redemption Price.
The Notes may also be redeemed by the Depositor, at its option, at any time
prior to April 30, 2011, in whole but not in part, upon the occurrence and
during the continuation of an Investment Company Event or a Tax Event, at the
Special Note Redemption Price.
     The Trust Securities redeemed on each Redemption Date shall be redeemed at
the Redemption Price with the proceeds from the contemporaneous redemption or
payment at maturity of Notes. Redemptions of the Trust Securities (or portion
thereof) shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Redemption Price.
     Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Security Register. If any

C-6



--------------------------------------------------------------------------------



 



Preferred Securities are held by a Depositary, such Distributions shall be made
to the Depositary in immediately available funds.
     The indebtedness evidenced by the Notes is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt of the Company and the Guarantor (as defined in the
Indenture), and this Security is issued subject to the provisions of the
Indenture with respect thereto.

C-7



--------------------------------------------------------------------------------



 



ASSIGNMENT
FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Securities Certificate to:
(Insert assignee’s social security or tax identification number)
(Insert address and zip code of assignee)
and irrevocably appoints
agent to transfer this Preferred Securities Certificate on the books of the
Trust. The agent may substitute another to act for him or her.

         
Date:
       
 
 
 
   

     
Signature:
   
 
   
 
  (Sign exactly as your name appears on the other side of this Preferred
Securities Certificate)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

C-8



--------------------------------------------------------------------------------



 



Exhibit D
Junior Subordinated Indenture

D-1



--------------------------------------------------------------------------------



 



Exhibit E
Form of Transferee Certificate
To be Executed by Transferees
                                         ,20[                    ]
JPMorgan Chase Bank,
National Association
600 Travis, 50th Floor
Houston, Texas 77002
Attention: Worldwide Securities
Services— CapitalSource Trust
Preferred Securities 2006-1
CapitalSource Finance LLC
Capital Source Trust Preferred Securities 2006-1
4445 Willard Avenue
12th Floor
Chevy Chase, Maryland 20815
Attn: Chief Legal Counsel

         
 
  Re:   Purchase of $                                         stated liquidation
amount of Preferred Securities (the “Preferred Securities”) of CapitalSource
Trust Preferred Securities 2006-1

Ladies and Gentlemen:
     In connection with our purchase of the Preferred Securities we confirm
that:
     1. We understand that the Preferred Securities (the “Preferred Securities”)
of CapitalSource Trust Preferred Securities 2006-1 (the “Trust”) of
CapitalSource Finance LLC (the “Company”) executed in connection therewith) and
the Junior Subordinated Notes due 2036 of the Company (the “Subordinated Notes”)
(the entire amount of the Trust’s outstanding Preferred Securities and the
Subordinated Notes together being referred to herein as the “Offered
Securities”), have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may not be offered or sold except as
permitted in the following sentence. We agree on our own behalf and on behalf of
any investor account for which we are purchasing the Offered Securities that, if
we decide to offer, sell or otherwise transfer any such Offered Securities,
(i) such offer, sale or transfer will be made only (a) to the Trust, (b) to a
person we reasonably believe is a “qualified purchaser” (a “QP”) (as defined in
section 2(a)(51) of the Investment Company Act of 1940, as amended (the
“Investment Company Act”) and in compliance with the Securities Act. We
understand that the certificates for any Offered Security that we receive will
bear a legend substantially to the effect of the foregoing.

E-1



--------------------------------------------------------------------------------



 



     2. We are a “qualified purchaser” within the meaning of section 2(a)(51) of
the Investment Company Act of 1940, as amended, and are purchasing for our own
account or for the account of such a “qualified purchaser,” and we have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Offered Securities, and
we and any account for which we are acting are each able to bear the economic
risks of our or its investment.
     3. We are acquiring the Offered Securities purchased by us for our own
account (or for one or more accounts as to each of which we exercise sole
investment discretion and have authority to make, and do make, the statements
contained in this letter) and not with a view to any distribution of the Offered
Securities, subject, nevertheless, to the understanding that the disposition of
our property will at all times be and remain within our control.
     4. In the event that we purchase any Preferred Securities or any
Subordinated Notes, we will acquire such Preferred Securities having an
aggregate stated liquidation amount of not less than $100,000 or such
Subordinated Notes having an aggregate principal amount not less than $100,000,
for our own account and for each separate account for which we are acting.
     5. We acknowledge that we are not a fiduciary of (i) an employee benefit,
individual retirement account or other plan or arrangement subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), or
similar law (each a “Plan”); or (ii) an entity whose underlying assets include
“plan assets” by reason of any Plan’s investment in the entity, and are not
purchasing any of the Offered Securities on behalf of or with “plan assets” by
reason of any Plan’s investment in the entity.
     6. We acknowledge that the Trust and the Company and others will rely upon
the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agree that if any of the acknowledgments,
representations, warranties and agreements deemed to have been made by our
purchase of any of the Offered Securities are no longer accurate, we shall
promptly notify the Company. If we are acquiring any Offered Securities as a
fiduciary or agent for one or more investor accounts, we represent that we have
sole discretion with respect to each such investor account and that we have full
power to make the foregoing acknowledgments, representations and agreement on
behalf of each such investor account.

              [Name of Purchaser]
 
       
 
  By:    
 
       
 
  Date:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

E-2



--------------------------------------------------------------------------------



 



     Upon transfer, the Preferred Securities (having a stated liquidation amount
of $                     ) would be registered in the name of the new beneficial
owner as follows.

         
Name:
       
 
 
 
   
 
       
Address:
       
 
 
 
   
 
 
 
   

         
Taxpayer ID Number:
       
 
 
 
   

E-3



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF
OFFICERS’ CERTIFICATE
UNDER
SECTION 8.16(a)
     Pursuant to Section 8.16(a) of the Amended and Restated Trust Agreement,
dated as of February 22, 2006 (as modified, supplemented or amended from time to
time, the “Trust Agreement”) of CapitalSource Trust Preferred Securities 2006-1,
a Delaware statutory trust (the “Trust”), each of the undersigned hereby
certifies that, to the knowledge of the undersigned, none of the Depositor, the
Guarantor, the Administrative Trustees and the Trust are in default in the
performance or observance of any of the terms, provisions and conditions of the
Trust Agreement (without regard to any period of grace or requirement of notice
provided under the Trust Agreement) for the fiscal period ending on [date],
[year] [, except as follows: specify each such default and the nature and status
thereof].
     Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings assigned thereto in the Trust Agreement.
[signatures pages follow]

F-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Officers’ Certificate as
of                                         , 20                     .

         
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:   [Must be the Chief Executive Officer, the President or a Senior Vice
President] of
CapitalSource Finance LLC
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:   [Must be the Chief Financial Officer, the
Chief Accounting Officer, the Treasurer or an
Assistant Treasurer] of Capital Source Finance
LLC
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:   [Must be the Chief Executive officer, the President or a Senior Vice
President] of CapitalSource Inc.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:   [Must be the Chief Financial Officer, Chief Accounting Officer, the
Treasurer or an Assistant Treasurer] of CapitalSource Inc.

F-2



--------------------------------------------------------------------------------



 



         
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:   Administrative Trustee of CapitalSource Trust Preferred Securities
2006-1
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:   Administrative Trustee of CapitalSource Trust Preferred Securities
2006-1
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:   Administrative Trustee of CapitalSource Trust Preferred Securities
2006-1

F-3



--------------------------------------------------------------------------------



 



Exhibit G
FORM OF OFFICER’S FINANCIAL CERTIFICATE
     The undersigned, the [Chairman/Vice Chairman/Chief Executive
Officer/President/Vice President/Chief Financial Officer/Chief Accounting
Officer/Treasurer/Assistant Treasurer], hereby certifies pursuant to
Section 8.16(b) of the Amended and Restated Trust Agreement, dated as of
February 22, 2006, (the “Trust Agreement”), among CapitalSource Finance LLC (the
“Company”), CapitalSource Inc. (the “Guarantor”), JPMorgan Chase Bank, National
Association, as Property Trustee, Chase Bank USA, National Association, as
Delaware trustee, and the administrative trustees named therein, that, as of
[date], [year], the Guarantor had the following ratios and balances on a
consolidated basis:
As of [Quarterly/Annual Financial Date], [year]

     
Senior secured indebtedness for borrowed money (“Debt”)
  $                    
 
   
Senior unsecured Debt
  $                    
 
   
Subordinated Debt
  $                    
 
   
Total Debt
  $                    
 
   
Ratio of (x) senior secured and unsecured Debt to (y) total Debt
                         %

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three (3) years ended [date], [year].]
[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], [year].]
     The financial statements fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles (“GAAP”), the
financial position of the Company and its consolidated subsidiaries, and the
results of operations and changes in financial condition as of the date, and for
the [quarter] [annual] period ended [date], [year], and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).
     IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this                      day of
                                 , [year].

G-1



--------------------------------------------------------------------------------



 



              CAPITALSOURCE INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
 
      CapitalSource Inc.
 
      4445 Willard Avenue, 12th Floor
 
      Chevy Chase, Maryland 20815
 
      (301)841-2700

G-2



--------------------------------------------------------------------------------



 



Schedule A
DETERMINATION OF LIBOR
     With respect to the Trust Securities, the London interbank offered rate
(“LIBOR”) shall be determined by the Calculation Agent in accordance with the
following provisions (in each case rounded to the nearest .000001%):
     (1) On the second LIBOR Business Day (as defined below) prior to a
Distribution Date (except with respect to the first interest payment period,
such date shall be February 20, 2006) (each such day, a “LIBOR Determination
Date”), LIBOR for any given security shall for the following interest payment
period equal the rate, as obtained by the Calculation Agent from Bloomberg
Financial Markets Commodities News, for three (3)-month Eurodollar deposits that
appears on Dow Jones Telerate Page 3750 (as defined in the International Swaps
and Derivatives Association, Inc. 2000 Interest Rate and Currency Exchange
Definitions as the same may be amended from time to time), or such other page as
may replace such Page 3750 (as any such replacement may be amended from time to
time), as of 11:00 A.M. (London time) on such LIBOR Determination Date.
     (2) If, on any LIBOR Determination Date, such rate does not appear on Dow
Jones Telerate Page 3750 or such other page as may replace such Page 3750, the
Calculation Agent shall determine the arithmetic mean of the offered quotations
of the Reference Banks (as defined below) to leading banks in the London
interbank market for three (3)-month Eurodollar deposits in an amount determined
by the Calculation Agent by reference to requests for quotations as of
approximately 11:00 A.M. (London time) on the LIBOR Determination Date made by
the Calculation Agent to the Reference Banks. If, on any LIBOR Determination
Date, at least two (2) of the Reference Banks provide such quotations, LIBOR
shall equal such arithmetic mean of such quotations. If, on any LIBOR
Determination Date, only one or none of the Reference Banks provide such
quotations, LIBOR shall be deemed to be the arithmetic mean of the offered
quotations that leading banks in the City of New York selected by the
Calculation Agent are quoting on the relevant LIBOR Determination Date for three
(3)-month Eurodollar deposits in an amount determined by the Calculation Agent
by reference to the principal London offices of leading banks in the London
interbank market; provided, that, if the Calculation Agent is required but is
unable to determine a rate in accordance with at least one of the procedures
provided above or adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis set forth above (due to changes arising in
the interbank Eurocurrency market or otherwise), then the Securities shall not
bear interest in respect of LIBOR but shall instead bear interest with reference
to a floating rate equal to the Base Rate (as defined below).
     (3) As used herein: “Reference Banks” means four (4) major banks in the
London interbank market selected by the Calculation Agent; “LIBOR Business Day”
means a day on which commercial banks are open for business (including dealings
in foreign exchange and foreign currency deposits) in London; the “Base Rate” on
any day shall equal the greater of the arithmetic mean of (i) the “prime rate”
for dollar denominated loans quoted by leading banks in the City of New York
selected by the Calculation Agent and (ii) the Federal Funds Rate (as defined
below) plus 0.50% per annum; and the “Federal Funds Rate” on any day equals the
rate per annum equal to the weighted average (rounded upwards to the nearest
0.000001) of the rate on overnight federal funds transactions with members of
the Federal Reserve System only
Schedule A-1

 



--------------------------------------------------------------------------------



 



arranged by federal funds brokers, as published as of such day by the Federal
Reserve Bank of New York.
Schedule A-2

 